 

Exhibit 10.1

 

[slide_001.jpg] IlS2810.vI4AGREEMENT OF LEASE (NET LEASE) AGREEMENT OF LEASE
(the "Lease") made as of the 29th, day of February, 2016 (the "Effective Date"),
between SPG 205 CHUBB LLC, a Delaware limited liability company (the
"Landlord"), and VALUE LINE DISTRIBUTION CENTER INC., a New Jersey corporation
(the "Tenant"), Landlord and Tenant agree as follows: 1. Reference Data and
Definitions. The following sets forth some of the basic lease information and
definitions used in this Lease: 1.1 "Additional Rent" shall mean all sums
(exclusive of Base Rent) payable by Tenant to Landlord under this Lease. 1.2
"Base Rent" shall mean the annual Base Rent payable by Tenant to Landlord during
the Term. The Base Rent for the initial Term of this Lease shall be as follows:
Period (months) Annual Base Rent Monthly Base Rent 1-12 $192,880.00 $16,073.33
13-24 $198,666.40 $16,555.53 25-36 $204,626.39 $17,052.20 37-48 $210,765.18 .
$]7,563.77 49-60 $217,088.14 $18,090.68 61-72 $223,600.78 $18,633.40 73-84
$230,308.81 $19.192.40 85-96 $237,218.07 $19,768.17 1.3 ''Broker'' shall mean,
collectively, Chaus Realty LLC and CBRE, Inc. 1.4 "Building" shall mean the
building commonly known as 205 Chubb Avenue, Lyndhurst, New Jersey, and
identified as the "Building" on the Site Plan. 1.5 "Buildings" shall mean the
Building and any other buildings owned by Landlord (or an affiliate of Landlord)
and depicted in the Site Plan that are a part of the Property. 1.6 "Citation"
shall have the meaning set forth in Section 7.3.2.

 



 
 

 

 [slide_002.jpg]

1.7 "Citation Remedy" shall have the meaning set forth in Section 7.3 .2. 1.8
"Commencement Date" shall mean the Substantial Completion Date (as hereinafter
defined). 1.9 "Common Areas" shall mean the roadways. parking areas and
landscaped areas on the Property. and the entrances. accessways and other areas
located on the Property intended for the common use of all tenants of the
Property and their invitees. 1.10 "Early Access Conditions" shall have the
meaning set forth in Section 4.2. 1.11 "Early Occupancy Date" shall mean the
date on which Landlord delivers early access of the Premises to Tenant. 1.12
"Expiration Date" shall have the meaning set forth in Section 4. 1.13 "HV AC"
shall have the meaning set forth in Section 9.2. 1.14 "BY AC Maintenance
Contract" shall have the meaning set forth in Section 92. 1.15 ''HV AC System"
shall have the meaning set forth in Section 9.2. 1.16 "Insurance Costs" shall
mean the cost of fire, extended coverage, boiler, sprinkler, apparatus, general
comprehensive liability, property damage, rent, earthquake and other insurance
as Landlord carries with respect to the Property, including the amounts of any
deductible payment for such insurance incurred by Landlord in connection with
any claim thereunder 1.17 "Landlord's Address": c/o Seagis Property Group LP 100
Front Street, Suite 350 West Conshohocken, Pennsylvania 19428 Attn: Charles C.
Lee 1.18 "Landlord Repair Work" shall have the meaning set forth in Section 9.4.
1.19 "Landlord's Work" shall mean those improvements described on Exhibit G and
to be performed by Landlord at Landlord's sole cost and expense and not included
in Operating Expenses. 1.20 "Lease Interest Rate" shall mean 300 basis points in
excess of the Prime Rate in effect from time to time. 1.21 "Operating Expenses"
shall have the meaning set forth in Section 6.1. 1.22 "Permitted Use" shall mean
only use for warehousing, distribution, ancillary office and administrative
uses, and any lawful use ancillary thereto, but subject in all events to Section
7. 1.23 "Premises" shall mean the approximately 24,110 square foot area
contained in the Building as depicted on the Site Plan. -2-



 
 

 

 [slide_003.jpg]

1.24 "Prepaid Rent" shall mean an amount equal to $23,065.23 paid by Tenant to
Landlord concurrently with the execution and delivery of this Lease and
representing one month of Base Rent and estimated Additional Rent, owing from
Tenant to Landlord. 1.25 "Prime Rate" shall mean the rate of interest published
from time to time by the Wall Street Journal as the prime rate or, if such rate
is discontinued, such comparable rate as Landlord reasonably designates by
notice to Tenant. 1.26 "Property" shall mean the Buildings together with the
parcels of land and all appurtenances thereto on which the Buildings are located
as depicted on the Site Plan, together with all other improvements which may
hereafter be constructed on such parcels of land 1.27 "Real Estate Taxes" shall
mean all real estate taxes and assessments, general or special, ordinary or
extraordinary, foreseen or unforeseen assessed or imposed upon the Property. If,
due to a future change in the method of taxation, any tax shall be levied or
imposed in substitution, in whole or in part, for (or in lieu of) any tax or
addition to or increase in any tax which would otherwise be included within the
definition of Real Estate Taxes, then such other tax shall be deemed to be
included within Real Estate Taxes. 1.28 "Rent" shall mean Additional Rent and
Base Rent, collective1y. 1.29 Intentionally omitted. 1.30 "Rules and
Regulations" shall mean the rules and regulations established by Landlord
concerning the use of the Buildings and the Common Areas as well as the general
conduct of operations by tenants of the Property, as the same may be modified by
Landlord from time to time. A current copy of the Rules and Regulations are
attached hereto as Exhibit E. 1.31 "Security Deposit" sha1l mean $32,146.66 as
Exhibit A. 1.32 "Site Plan" shall mean the site plan depicting the Property
annexed to this Lease 1.33 "Substantial Completion" and "Substantially Complete"
shall each mean, with respect to the Premises, the date when (I) the
construction of the Landlord's Work is substantially completed, excepting only
"punch list items" (as that term is commonly used in the construction industry)
that will not materially interfere with Tenant's use of the Premises; or (ii) a
temporary or permanent certificate of occupancy has been issued for the
Premises. By way of example only, "punch list items" include, without
limitation, a gouge in a wall caused by the completion of the Landlord's Work,
etc. 1.34 "Substantial Completion Date" shall mean the sooner of: (i) the date
upon which Substantial Completion of the Landlord's Work occurs, (if) the date
upon which Substantial Completion of the Landlord's Work would have occurred but
for delays in Substantial Completion resulting from Tenant Delays, or (iii) May
1, 2016. Notwithstanding anything to the contrary contained herein, if the
Substantial Completion Date extends later than May I, 2016, and such delay is
not resulting from Tenant Delays or Force Majeure (as hereinafter defined), Rent
shall proportionately abate on a per diem basis commencing on May 1, 2016 and
ending on the sooner of (a) the date upon which Substantial Completion of the
Landlord's Work occurs, or (b) the date upon which Substantial Completion of the
- 3- 1152810.v14



 
 

 

 [slide_004.jpg]

Landlord's Work would have occurred but for delays in Substantial Completion
resulting from Tenant Delays. 1.35 "Tenant Improvements" shall have the meaning
set forth in Section 3.2. 1.36 "Tenant Delays" shall mean delays in the design,
construction or Substantial Completion of the Landlord's Work by or on behalf of
Landlord caused or to the extent contributed to by Tenant or any of the Tenant
Parties. 1.37 "Tenant Necessitated Repair" shall have the meaning set forth in
Section 7.3.2. 1.38 "Tenant Repair Item" shall have the meaning set forth in
Section 7.3.2. 1.39 ''Tenant Parties" shall mean any and all agents. employees,
representatives. contractors, subcontractors or invitees of Tenant. 1.40
"Tenant's Address" shall mean the Premises. with copies to: Value Line Inc.
Legal Department 485 Lexington Avenue, 9th Floor New York, NY 10017
(212)907-1620 1.41 "Tenant's Proportionate Share" shall mean the percentage
calculated by dividing the number of square feet of space contained in the
Premises by the total number of square feet of space contained in the Property,
it being understood that such percentage shall be subject to adjustment from
time to time during the Term in the event (a) there are any increases or
decreases in the square footage of the Premises (whether due to errors in the
determination of the square footage of the Premises or due to mutually agreed
upon reductions or expansions in the square footage of the Premises) or (b)
there are any increases or decreases in the square footage of the Property
(whether due to errors in the determination of the square footage of the
Property or due to the addition or removal (due to a sale. transfer, casualty,
condemnation, etc. of any of the Buildings) in the square footage of the
Property). As of the date hereof, there are 24,110 square feet of space in the
Premises and 148,351 square feet of space in the Property, and, consequently,
Tenant's Proportionate Share is 16.25%. 1.42 "Term" shall mean the period
commencing on the Commencement Date and terminating ninety-six (96) months
thereafter. 1.43 "TI Allowance" shall have the meaning set forth in Section 3.2.
1.44 "Total Monthly Gross Rent Payment" shall have the meaning set forth in
Section 5.1. For the first (1 ~ full calendar month of the Term, the Total
Monthly Gross Rent Payment (which is subject to the terms and conditions of
Section 5.1 below) shall be $23,065.23, which consists of (a) $16,073.33 in Base
Rent, and (b) $6,991.90 as an estimate for Tenant's Proportionate Share of (1)
Real Estate Taxes, (2) Operating Expenses, and (3) Insurance Costs. 1.45
"Warranty Period" shall have the meaning set forth in Section 3 .1. Il!l2810.v14



 
 

 

 [slide_005.jpg]

2. Demise of Premises: Landlord's Representations; Parking Areas. 2.1 Subject to
the terms of this Lease, Landlord leases to Tenant and Tenant leases from
Landlord the Premises and grants to Tenant, so long as this Lease remains in
effect, the nonexclusive right to use the Common Areas for their intended
purposes in common with all others entitled to use them. Tenant shall be
entitled to use the Common Areas in the same manner and fashion as other tenants
of the Building on a non-discriminatory basis. Subject to the terms and
conditions of this Lease, Tenant and the Tenant Parties shall be entitled to
use, on a non-exclusive first-come first-served basis, thirty-seven (37)
automobile parking spaces located on the Property; provided, however, that in no
event shall Tenant and the Tenant Parties be entitled to use in excess of such
number of parking spaces. All truck parking by Tenant and the Tenant Parties
shall be located in the truck court against the Premises or at Tenant's dock
positions. Neither Tenant nor the Tenant Parties shall with their vehicles block
parking areas or hinder normal traffic flow within the Property. Violation of
this Section 2.1 by Tenant or the Tenant Parties shall constitute a default
under Section 18.1 of this Lease, subject to all applicable notice and cure
periods contained therein. Landlord reserves the right to control the method and
manner of parking (including, without limitation, the right to prohibit or limit
the use of specific parking spaces or areas); Landlord shall be responsible for
enforcing Tenant's rights hereunder. Landlord reserves the right, at any time
and from time to time. without the consent of or liability to Tenant to (i) make
alterations or additions to the Property and the Common Areas, (ii) close to the
general public all or any portion of the Premises or the Property to the extent
and for the period necessary to avoid any dedication to the public, and (iii)
change the arrangement, character, use or location of entrances or passageways,
doors and doorways, corridors, elevators, stairs, landscaping, toilets,
mechanical, plumbing, electrical or other operating systems or any other
portions of the Common Areas or other parts of the Premises or the Property
provided such alterations or additions do not materially and adversely affect
the use of the Common Areas by Tenant. 2.2 Landlord hereby represents and
warrants that, to Landlord's actual knowledge as of the date hereof, (i)
Landlord is the fee simple title owner of the Premises, (ii) Landlord is a duly
formed limited liability company organized and in good standing under the laws
of the State of Delaware, (iii) Landlord is authorized to conduct business in
the State of New Jersey, (iv) Landlord has full power and authority to enter
into this Lease, and (v) this Lease is a binding and valid obligation of
Landlord, subject to and enforceable in accordance with its terms. 2.3 Landlord
hereby represents and warrants that, to Landlord's actual knowledge as of the
date hereof, and except as otherwise disclosed in that certain Preliminary
Assessment/Phase I Environmental Site Assessment Report dated July 23, 2012
prepared by TRC Environmental Corporation ( the "Report"), Landlord has received
no written notification from any governmental authority having jurisdiction over
the Property notifying Landlord that the Property is not in compliance with
Environmental Statutes (as hereinafter defined) that remains uncured. Landlord,
to Landlord's actual knowledge as of the date hereof, further represents and
acknowledges that no disclosure in the Report, except AOC S (Historic Fill
Material) is applicable to the Premises and that Tenant is not an any way
responsible at any time to investigate, remediate, or submit any Environmental
Clearance for any matter disclosed in the Report, including but not limited to
AOC 7 ( disposal of unlabeled steel drums). and spill file 94-3-25-1259-55 (55
gallon diesel spill), the responsibility for any investigation, remediation and
procurement of applicable Environmental Clearance or ISRA Clearance being the
sole and exclusive responsibility of the Landlord. To Landlord's actual
knowledge, Fabian Couture Group International and Lectorum Inc., the current
tenants of the Building leasing those certain premises adjacent to the Premises,
are not ISRA applicable. For purposes herein, the phrase "Landlord's actual
knowledge" shall mean, and be limited to, the actual current knowledge of Chris
Williams, without ~5- 1lS2810.vI4



 
 

 

 [slide_006.jpg]

any duty to investigate and provided that in no event shall such individual have
any personal liability hereunder. Chris Williams is the Vice President,
Operations, New Jersey Portfolio at Landlord and is familiar with the present
use and operation of the Property. 3. Possession. 3.1 Delivery of Possession.
Landlord shall, at Landlord's sole cost and expense, furnish all of the design,
material, labor and equipment required to perform the Landlord's Work. Landlord
shall construct the Landlord's Work in a good and workmanlike manner, and in
accordance with all applicable statutes, ordinances and building codes,
governmental rules. regulations and orders relating to construction of the
Landlord' s Work (but not matters arising because of any tenant build out work
or specific to the particular business Tenant seeks to engage in the Premises or
directly resulting from the negligence or willful misconduct of any Tenant
Party). Tenant agrees that Tenant is familiar with the condition of the
Premises, and Tenant hereby accepts the foregoing on an AS-IS," "WHERE-IS" basis
as of the Commencement Date except (i) for Landlord's obligation to
Substantially Complete the Landlord's Work, (ii) with respect to the Warranty
Work during the Warranty Period, and (iii) to the extent of Landlord's repair
and maintenance obligations hereunder, if any. Tenant acknowledges that Landlord
has not made any representation as to the condition of the foregoing or the
suitability of the foregoing for Tenant's intended use, except as may be herein
expressly set forth. 3.2 Tenant Improvements. Tenant will be required to install
certain Alterations to the Premises to prepare the Premises for Tenant's
occupancy and business operations, which Alterations are set forth in the plans
and specifications attached hereto as Exhibit H and shall be deemed approved by
the Landlord (the "Tenant Improvements"). Landlord shall contribute up to a
maximum amount of $50,000.00 (the "TI Allowance") towards the costs of the
Tenant Improvements, which such payment shall be made by Landlord to Tenant
within 30 days following (a) completion of such Tenant Improvements, (b)
Landlord's receipt of Tenant's invoice substantiating the costs related thereto.
(c) Landlord's receipt of final lien waivers from all contractors and
subcontractors who did work on such Tenant Improvements; and (d) Landlord's
receipt of a copy of the final permit approved by the applicable governing
authority to the extent required for such Tenant Improvements. All costs of the
Tenant Improvements in excess of the TI Allowance shall be the sole
responsibility of Tenant. The Tenant Improvements hereunder shall be deemed
Alterations for purposes of the Lease, and, therefore, shall be governed by
Section 8 of the Lease. In no event will any portion of the 11 Allowance be used
to pay for moving or storage expenses or furniture, racking, equipment, cabling,
telephone systems or any other item of personal property unless such items are
permanently affixed to the Premises. 3.3 Warranty Period Landlord hereby
covenants and agrees that for the period commencing on the Commencement Date and
expiring on the day immediately prior to the twelve (12) month anniversary of
the Commencement Date (the "Warranty Period"). the Building Systems (as
hereinafter defined) serving the Premises and the Landlord's Work (collectively,
the "Warranty Work") shall be in good working order and condition. At any time
prior to the expiration of the Warranty Period, Tenant shall have the right to
notify Landlord, in writing (8 ''Warranty Notice"), of any deficiencies in the
Warranty Work, which deficiencies shall be promptly repaired or replaced by
Landlord, at Landlord's sole cost and expense; provided, however. that if any
such deficiencies are as a result of the negligence or misconduct of Tenant or
any Tenant Parties or the misuse of the Premises or the Property by Tenant or
any Tenant Parties. Tenant shall reimburse Landlord for all reasonable costs
incurred by Landlord to remedy such deficiencies upon demand as Additional Rent.
From and after the expiration of the - 6 ~ ,d::6 11S2810.v14



 
 

 

 [slide_007.jpg]

Warranty Period, repairs and replacements to the Warranty Work shall be governed
by Section 9 (except for any repairs that are necessary as set forth in a
Warranty Notice delivered to Landlord prior to the expiration of the Warranty
Period). 4. Tenn. 4.1 Initial Term. The Term of this Lease shall commence on the
Commencement Date. Landlord shall not be liable to Tenant if Landlord does not
deliver possession of the Premises to Tenant on the Commencement Date. Tenant's
obligation to pay Base Rent and Additional Rent shall commence on the
Commencement Date. Tenant has deposited the Prepaid Rent with Landlord as of the
date of this Lease and Landlord shall apply such Prepaid Rent against the Base
Rent and estimated Additional Rent first owing from Tenant to Landlord
hereunder. From and after the Commencement Date and throughout the Term, Tenant
shall pay annual Base Rent in the amount and in the monthly installments
required by Section 1.2. For purposes of confirming the Commencement Date, the
expiration date of the Term (the "Expiration Date"), the acceptance of the
Premises by Tenant and the other matters set forth therein, Landlord may, but
sail not be obligated to, deliver to Tenant a Lease Commencement Certificate in
the form attached hereto as Exhibit D. IT Tenant confirms in writing its
agreement with the terms of the Lease Commencement Certificate or fails to
respond thereto within five (5) business days of Tenant's receipt thereof,
Tenant shall be conclusively deemed to have agreed to and accepted the matters
set forth therein. 4.2 Tenant's Access. From and after the Early Occupancy Date,
provided that (i) the Premises is vacant and prepared for occupancy as
determined in Landlord's sole discretion, and (ii) Tenant has satisfied the
Early Access Conditions (as hereinafter defined), Landlord shall provide Tenant
with access to the Premises for purposes of performing space preparation and the
Tenant Improvements. The performance of space preparation and Tenant
Improvements pursuant to this Section 3.2 shall be subject to the conditions
that all of Tenant and any Tenant Parties shall work in harmony and not
interfere with Landlord and its agents and contractors in doing its work in, to,
or on the Landlord's Work. If at any time such entry or occupancy shall cause or
create an imminent likelihood of such disharmony or interference, Landlord, in
Landlord's reasonable discretion, shall have the right to suspend such access
upon twenty-four (24) hours' written notice to Tenant until such time as Tenant,
at Tenant's sole cost, has remedied such disharmony or interference. Tenant
shall perform any space preparation and Tenant Improvements in the Premises in
accordance with, and subject to the limitations contained in Section 8
applicable to Alterations. Tenant further agrees that Landlord shall not be
liable in any way for any injury or death to any person or persons, loss or
damage to any of Tenant's property on the Premises or loss or damage to property
placed thereon prior to the Commencement Date, the same being at Tenant's sole
risk. Any early access shall also be subject to (A) Tenant :first providing to
Landlord the certificates of insurance required under Section 14 below, and (8)
Tenant's payment to Landlord of any amounts (e.g., the Security Deposit required
under Section 5.3) required to be paid by Tenant to Landlord simultaneously with
the execution and delivery of this Lease (the conditions described in clauses
(A) - (B) are collectively referred to herein as the "Early Access Conditions").
Tenant agrees that any such entry into and occupancy of the Premises shall be
deemed to be under all of the terms, covenants, conditions and provisions of the
Lease, except as to the covenant to pay Base Rent and Tenant's Proportionate
Share of the Real Estate Taxes, Insurance Costs and Operating Expenses. In the
event any accrued Tenant Delays cause Landlord to pay or incur costs or expenses
in connection with the design, construction and Substantial Completion of the
Landlord's Work in excess of the costs or expenses that would otherwise have
been paid or incurred by Landlord, Tenant shall pay any such reasonable
out-of-pocket excess costs and expenses to Landlord, as Additional Rent, within
ten (10) days after Landlord submits invoices for any such excess costs or
expenses. -7-llS2810.vI4



 
 

 

 [slide_008.jpg]

4.3 Renewal Term. Provided Tenant is not in default or breach under the Lease at
the time the option to renew described below (the "Renewal Option") is exercised
or at the commencement of the Renewal Term (as hereinafter defined), Tenant
shall have one (1) option to extend the Term of the Lease for a period of five
(5) years (the "Renewal Term"), commencing on the first day following the last
day of the initial Term and upon the same terms and conditions as are contained
in the Lease, except as hereinafter provided. If Tenant timely and properly
exercises the Renewal Option, monthly Base Rent for the Renewal Term shall be as
follows: Renewal Term (Months) Monthly Base Rent 1 - 12 $20,36122 13-24
$20,972.05 25-36 $21,601.22 37-48 $22,249.25 49-60 $22,916.73 Tenant shall have
no further or additional right to extend the Term of the Lease. Landlord shall
have no obligation to make any improvements, decorations, repairs, alterations
or additions to the Premises as a condition to Tenant's obligation to pay
monthly Base Rent, Additional Rent and any and all other amounts owing under the
Lease for the Renewal Term. The Renewal Option shall be exercised, if at all, by
written notice to Landlord given no later than six (6) months prior to the last
day of the initial Tenn. If Tenant fails to timely exercise the Renewal Option,
Tenant shall conclusively be deemed to have waived the Renewal Option and the
Lease shall terminate on the last day of the initial Term. In the event of any
assignment or sublease by Tenant (whether in accordance with the terms of the
Lease or otherwise), the Renewal Option shall automatically be null and void,
unless Landlord first provides its written consent otherwise, which consent may
not be unreasonably withheld 5. Base Rent Total Monthly Gross Rent 5.1 Payment.
Base Rent shall be payable by Tenant in equal monthly installments on or before
the first day of each calendar month, in advance. If the Commencement Date
occurs on a day other than the first day of a calendar month, the Rent due for
the first calendar month of the Term shall be prorated on a per diem basis and
paid to Landlord on the Commencement Date, and the Term will be extended to
terminate on the last day of the calendar month in which the ninety-sixth
(9Sh)-month anniversary of the Commencement Date occurs. All payments of Base
Rent and Additional Rent shall be made without prior demand and, except as
otherwise expressly provided in this Lease, without offset, deduction or
counterclaim of any kind, in lawful money of the United States of America. Such
payments shall be made to Landlord (i) at c/o at NAI DiLeo - Bram & Company,
1315 Stelton Road, Piscataway, New Jersey 08854, or at such other place as
Landlord shall designate from time to time, or (ii) by electronic wire transfer
or ACH payment, as provided by Landlord. Checks should be made payable to
Landlord. Tenant's agreements to lease the Premises and pay Base Rent,
Additional Rent and all other sums payable under this Lease are independent of
any other covenant, agreement or term of this Lease. Landlord and Tenant
acknowledge and agree that the ''Total Monthly Gross Rent Payment" shall mean
the monthly Rent payment payable by Tenant to Landlord on or before the first
day of each calendar month, in advance, which Total Monthly Gross Rent Payment
consists of (a) Base Rent, and (b) an estimate for Tenant's Proportionate Share
of (1) Real Estate Taxes, (2) Operating Expenses, and (3) - 8-llS2810.v14



 
 

 

 [slide_009.jpg]

llS2810.v14 Insurance Costs, it being understood that (i) the Total Monthly
Gross Rent Payment does not account for any other Additional Rent that may
accrue or become due hereunder during a given calendar month of the Term (and
therefore may not represent the total "Rent" that Tenant owes for such month),
and (ii) the portion of the Total Monthly Gross Rent Payment described in clause
(b) is only an estimate and is subject to the terms of Section 6 below. 5.2 Late
Charges. If Tenant fails to pay any Base Rent or Additional Rent within five (5)
business days after notice from Landlord of a delinquency, interest shall accrue
on such unpaid amount at the Lease Interest Rate until paid in full. In
addition, such unpaid amounts will be subject to a late payment charge equal to
five percent (5%) of the unpaid amounts if Tenant does not pay such delinquent
amounts to Landlord within five (5) business days after the due date of such
Rent. Such late payment charge has been agreed upon by Landlord and Tenant,
after negotiation, as a reasonable estimate of the additional administrative
costs and detriment that will be incurred by Landlord as a result of any such
failure by Tenant, the actual costs thereof being extremely difficult if not
impossible to determine, 5.3 Security Deposit. Tenant agrees to deposit the
Security Deposit with Landlord on the date hereof. The Security Deposit shall be
retained by Landlord as security for the faithful performance and observance by
Tenant of its obligations under this Lease, it being expressly agreed that the
Security Deposit is not an advance rental deposit or a measure of Landlord's
damages. Except as may otherwise be required by applicable Jaw, (a) Tenant shall
not be entitled to any interest on the Security Deposit, (b) Landlord shall not
be obligated to hold the Security Deposit in trust or in a separate account, and
(c) Landlord shall have the right to commingle the Security Deposit with its
other funds. If Tenant defaults under this Lease and such default continued
uncured after notice and expiration of any applicable cure period, without
limiting any other right or remedy of Landlord, Landlord may also apply the
whole or any part of the Security Deposit to the extent required for the payment
of any Rent or other sums payable under this Lease as to which Tenant is in
default or on account of any sum which Landlord has incurred, including those
sums not yet paid by Landlord. but which Landlord can evidence by written
invoice, by reason of Tenant's default. If any portion of the Security Deposit
is applied by Landlord for any such purpose, Tenant shall, within ten (10) days
after demand is made by Landlord, restore the Security Deposit to its original
amount. If Tenant shall fully and faithfully comply with all of the covenants
and conditions of this Lease, the Security Deposit shall be returned to Tenant
after the expiration date of the Term and the surrender of the Premises to
Landlord. In no event shall the Security Deposit be applied to the last monthly
installment of Base Rent or Additional Rent due prior to the expiration date (or
earlier termination ) of the Term. In the event of a sale of the Premises,
Landlord shall have the right to transfer the Security Deposit to the purchaser,
whereupon Landlord shall be released by Tenant from all liability for the return
of the Security Deposit and Tenant shall look solely to the new landlord for its
return, provided that the new owner acknowledges in writing that it has assumed
the obligations of Landlord under the Lease including without limitation any and
all obligations in regard to the Security Deposit. 6. Additional Rent for
Operating Expenses and Real Estate Taxes. 6.1 Definitions. "Operating Expenses"
shall mean the costs and expenses paid or incurred by Landlord in connection
with the management, operation, maintenance and repair of the Property
including, without limitation: (a) the cost of electricity, gas, sewer service.
and other systems and utilities serving Common Areas, and the cost of supplies
and equipment and maintenance and service contracts in connection therewith, and
the cost of water service to the Property (excluding however any costs to
install separate meters or service to any space in the building other than the
Premises, including any vacant space); (b) the cost of repairs, replacements,
maintenance and cleaning, including, without limitation, the cost of security.
janitorial and other service agreements and trash removal with respect to - 9-



 
 

 

 [slide_010.jpg]

Common Areas and the Property and all; (c) excluding any such costs during the
Warranty Period, and subject to Tenant's repair and maintenance obligations
hereunder, the cost of the repair and maintenance of all structural elements.
roof and exterior walls of the Building and the Building Systems servicing the
entire Building, including Landlord Repair Work (as hereinafter defined) (d) the
cost of all repairs and maintenance associated with the landscaped areas,
surface parking areas and truck courts of the Property. including, without
limitation, snow removal and the cost of associated roof maintenance in
connection with the Property; (e) an annual management fee in an amount not to
exceed three (3%) percent of the gross annual rent paid under all of the leases
for the Building ; (f) excluding any such costs during the Warranty Period and
subject to Section 9.4, the cost of any capital improvement made to the Property
after the date of this Lease that materially reduce. or that ate designed to
materially reduce, Operating Expenses (amortized in accordance with generally
accepted accounting principles), together with interest on the unamortized
balance(s) at the rate reasonably determined by Landlord; (g) the cost of any
capital improvements made to the Property after the date of this Lease that ate
required under any governmental law or regulation (and not triggered solely by
the use and occupancy of any other tenant in the Building) that was not
applicable to the Property at the date of this Lease (amortized in accordance
with generally accepted accounting principles), together with interest on the
unamortized balance(s) at the rate reasonably determined by Landlord; and (i)
reasonable fees, costs and disbursements incurred in connection with proceedings
to contest, determine, or reduce Operating Expenses or Real Estate Taxes.
"Operating Expenses" shall not include: (i) leasing commissions. accountants' or
attorneys' fees, costs and disbursements and other expenses incurred in
connection with proposals, negotiations, or disputes with tenants or other
occupants or prospective tenants or other occupants, or associated with the
enforcement of any leases or the defense of Landlord's title to or interest in
the Property or any part thereof; (ii) except as specifically provided in this
Lease with regard to amortization of capital improvement costs, interest on debt
or amortization payments on any mortgages or deeds of trust or any other
borrowings of Landlord; (iii) except as expressly permitted in this Lease with
regard to capital expenditures, any other expense that under generally accepted
accounting principles and practices would not be considered a maintenance or
operating expense; (iv) salaries, benefits or other compensation paid to leasing
agents, promotional directors, officers, directors and executives of Landlord
above the rank of Building managers, or to any persons not involved in the
day-to-day operations or management of the Property (except for out-of-pocket
expenses of such persons related to the Property); (v) all contributions to any
organizations, whether political or charitable; (vi) interest or penalties for
late payments; (vii) costs reimbursed by insurance; (viii) ground lease rental
or depreciation; (ix) costs associated with any Common Areas which are the sole
responsibility of another tenant to maintain, excluding Tenant Necessitated
Repairs; (x) any costs incurred solely and directly as a result of any violation
by Landlord of any law or the terms of any ground lease or mortgage; (xi) any
costs, including permit, license and inspection costs, incurred with respect to
the installation of other tenants' or other occupants' improvements in the
Building or incurred in renovating or otherwise improving. decorating. painting
or redecorating vacant space for other tenants or other occupants of the
Building; (xii) any expenses solely and directly resulting from the negligence
or willful misconduct of Landlord, its agents, employees and contractors or
other tenants and their agents, employees and contractors; (xiii) marketing
costs, including without limitation leasing commissions, attorneys' fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases, and/or assignments, space planning costs and other
costs and expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants in the Building or in connection with any mortgage, financing,
refinancing or sale of the Building; (xiv) any costs or expenses in connection
with services or other benefits which are offered only to Tenant for which
Tenant is charged directly; (xv) any costs solely and directly arising from the
Landlord's release of Hazardous Substances in or about the Premises or the
Building in violation of applicable law including, without limitation, hazardous
- 10- 1l52810.vI4



 
 

 

 [slide_011.jpg]

 



 
 

 

 [slide_012.jpg]

6.2 Payment of Real Estate Taxes. Commencing on the Commencement Date, Tenant
shall pay to Landlord, 88 Additional Rent. on or before the first day of each
month, in advance, during each calendar year, one-twelfth (1I12~ of Tenant's
Proportionate Share of Real Estate Taxes, in an amount reasonably estimated by
Landlord in good faith. Landlord shall have the right to reasonably revise such
estimate from time to time. Within one hundred twenty (120) days or a reasonable
time after the expiration of each calendar year, Landlord shall furnish Tenant
with a statement ("Landlord's Tax Statement') setting forth in reasonable detail
the actual amount of Real Estate Taxes for such calendar year and the total
estimated amount of Tenant's Proportionate Share of Real Estate Taxes actually
paid by Tenant during such calendar year. If the actual amount of Tenant's
Proportionate Share of Real Estate Taxes due for such year differs from the
estimated amount of Ten ant's Proportionate Share of Real Estate Taxes actually
paid by Tenant for such year, then, if Tenant owes any amounts to Landlord, such
amounts shall be paid by Tenant (whether or not this Lease bas terminated)
within thirty (30) days after receipt of Landlord's Tax Statement, and if
Landlord owes any amounts to Tenant, such amounts shall be credited against the
next installments of Base Rent and Additional Rent due from Tenant (or if the
Lease has terminated for any reason other than Tenant's default, paid to Tenant
within thirty (30) days after delivery of Landlord's Tax Statement). 6.3 Payment
of Operating Expenses. Commencing on the Commencement Date, Tenant shall pay to
Landlord, 88 Additional Rent, on or before the :first day of each month, in
advance, during each calendar year. one-twelfth (1I12~ of Tenant's Proportionate
Share of Operating Expenses for the Property, in an amount reasonably estimated
by Landlord in good faith. Landlord shall have the right to reasonably revise
such estimate from time to time. Within one hundred twenty (120) days or a
reasonable time after the expiration of each calendar year, Landlord shall
furnish Tenant with 8 statement ("Landlord's Operating Expense Statement"),
setting forth in reasonable detail the actual amount of Operating Expenses for
the Property owing for such calendar year and the total estimated amount of
Tenant's Proportionate Share of Operating Expenses actually paid by Tenant
during such calendar year. If the actual amount of Tenant's Proportionate Share
of Operating Expense due for such year differs from the estimated amount of
Tenant's Proportionate Share of Operating Expenses actually paid by Tenant for
such year, then, if Tenant owes any amounts to Landlord, such amounts shall be
paid by Tenant (whether or not this Lease has terminated) within thirty (30)
days after receipt of Landlord's Operating Expense Statement, and if Landlord
owes any amounts to Tenant, such amounts shall be credited against the next
installments of Base Rent and Additional Rent due from Tenant (or if the Lease
has terminated for any reason other than Tenant's default, paid to Tenant within
thirty (30) days after delivery of Landlord's Operating Expense Statement). If
at any time during any calendar year during which Operating Expenses are
determined for the Property less than all of the Property is occupied or is
occupied pursuant to leases providing free rental periods, those Operating
Expenses which are variable according to the occupancy level of the Property
shall be grossed up to reflect the amount of such Operating Expenses which would
be incurred if the Property were fully occupied for purposes of determining
Tenant's Proportionate Share of Operating Expenses. substances in the ground
water or soil; and (xvii) any costs related to Landlord's general overhead which
is not related to the Building. 6.4 Payment of Insurance Costs. Commencing on
the Commencement Date, Tenant shall pay to Landlord, as Additional Rent, on or
before the first day of each month, in advance, during each calendar year,
one-twelfth (1/l2~ of Tenant's Proportionate Share of Insurance Costs for the
Property, in an amount reasonably estimated by Landlord in good faith based on
the premium for the previous calendar year. Landlord shall have the right to
reasonably revise such estimate from. time to time. Within one hundred twenty
(120) days or a reasonable time after the expiration of each calendar year,
Landlord 11S2810.v14- 12-



 
 

 

 [slide_013.jpg]

shall furnish Tenant with a statement ("Landlord's Insurance Statement"),
setting forth in reasonable detail the actual amount of Insurance Costs for the
Property owing for such calendar year and the total estimated amount of Tenant's
Proportionate Share of Insurance Costs actually paid by Tenant during such
calendar year. If the actual amount of Tenant's Proportionate Share of Insurance
Costs due for such year differs from the estimated amount of Tenant's
Proportionate Share of Insurance Costs actually paid by Tenant for such year,
then, if Tenant owes any amounts to Landlord, such amounts shall be paid by
Tenant (whether or not this Lease has terminated) within thirty (30) days after
receipt of Landlord's Insurance Statement, and if Landlord owes any amounts to
Tenant, such amounts shall be credited against the next installments of Base
Rent and Additional Rent due from Tenant (or if the Lease has terminated for any
reason other than Tenant's default, paid to Tenant within thirty (30) days after
delivery of Landlord's Insurance Statement). Without limitation of the
foregoing, Tenant shall, as Additional Rent, pay Tenant's Proportionate Share of
all insurance deductibles paid by Landlord with respect to the Property within
thirty (30) days after the presentation of invoices therefor. 6.5 Allocation of
Certain Operating Expenses. Real Estate Taxes and Insurance Costs. Landlord and
Tenant acknowledge and agree that, in accordance with the terms and conditions
of this Lease, Tenant pays to Landlord Tenant's Proportionate Share (which
Tenant's Proportionate Share is, in accordance with Section 1.31 above, based on
the total square footage of the Property) of (i) Operating Expenses, (ii) Real
Estate Taxes, and (iii) Insurance Costs. 6.6 Controllable Operating Expenses.
Commencing with calendar year 2017 and each calendar year during the Term
thereafter, it is understood and agreed that for purposes of calculating
Tenant's Proportionate Share of Operating Expenses in any calendar year during
the Term, the maximum amount of Controllable Operating Expenses (as hereinafter
defined) included in Operating Expenses for any calendar year from and after
2017 during the Term shall be limited to the actual amount of Controllable
Operating Expenses paid or incurred by Landlord on account of or in calendar
year 2016, increased on a cumulative, compounding basis at three percent (3%)
per annum through the applicable calendar year. Tenant shall remain fully liable
in each year for the whole amount of Tenant's Proportionate Share of Operating
Expenses which are not Controllable Operating Expenses. By way of example only,
if the Controllable Operating Expenses for calendar year 2016 (annualized) are
$0.58 per square foot of the Premises, the Controllable Operating Expenses for
calendar year 2017 shall not exceed $0.60 per square foot of the Premises and
the Controllable Operating Expenses for calendar year 2018 shall not exceed
$0.63 per square foot, etc. In the event that the cap applies to limit Tenant's
Proportionate Share of Operating Expenses attributable to Controllable Operating
Expenses for any calendar year, the excluded amount ("Excluded Amount") shall be
carried forward to succeeding calendar years and recaptured by Landlord so long
as the foregoing limit on the increase in the portion of Operating Expenses
attributable to Controllable Operating Expenses is not exceeded in any such
succeeding year such that amounts that could not be included in Operating
Expenses during such prior years may be re-captured by Landlord. By way of
example only, if the Controllable Operating Expenses for calendar year 2016
(annualized) are $0.58 per square foot, and (a) the Controllable Operating
Expenses for calendar year 2017 are $0.65 per square foot, Tenant shall only be
responsible for Controllable Operating Expenses of $0.60 per square foot in
calendar year 2017, but Landlord shall be entitled to recover the Excluded
Amount of $0.05 per square foot during the Term of the Lease if the Controllable
Operating Expenses for any calendar year during the Term of the Lease is lower
than the cap on Controllable Operating Expenses for such year, and (b) if the
Controllable Operating Expenses for calendar year 2018 are $0.60 per square foot
per annum, Landlord will be allowed to carry over the Excluded Amount from
calendar year 2017 and bill it to the Tenant in 2018 so long as Tenant's
responsibility for Controllable Operating Expenses in calendar year 2018 does
not exceed $0.63 per square foot. For purposes herein, the term "Controllable
Operating Expenses" shall mean only (i) the cost 11S2810.v14of repairs,
replacements, maintenance and cleaning, including, without limitation, the cost
of janitorial and other service agreements, and trash removal with respect to
Common Areas; (ii) the cost of all repairs and maintenance associated with the
landscaped areas, surface parking areas and truck courts of the Property, the
cost of associated roof maintenance in connection with the Property; and (iii)
fees, charges and other costs, including, without limitation, consulting fees,
attorneys' fees and accounting fees of a11 contractors engaged by Landlord in
connection with the operation, maintenance or repair of the Property; provided,
however, snow removal costs shall not constitute a Controllable Operating
Expense. 6.7 Tenant Audits. Landlord shall keep reasonably detailed records of
all Operating Expenses, Real Estate Taxes and Insurance costs for a period of at
least seven (7) years, subject to the duration of Landlord's ownership of the
Property. Not more frequently than once in every 12-month period and after at
least twenty (20) days' prior written notice to Landlord, Tenant together with
any representative of Tenant shall be permitted to audit the records of the
Operating Expenses, Real Estate Taxes and Insurance Costs. If Tenant exercises
its audit rights as provided above, Tenant shall conduct any inspection at a
reasonable time and in a manner so as not to unduly disrupt the conduct of
Landlord's business. Any such inspection by Tenant shall be for the sole purpose
of verifying the Operating Expenses, Real Estate Taxes and/or Insurance Costs.
Tenant shall hold any information obtained during any such inspection in
confidence, except that Tenant shall be permitted to disclose such information
to its attorneys and advisors, provided Tenant informs such parties of the
confidential nature of such information and uses good faith and diligent efforts
to cause such parties to maintain such information as confidential. Any
shortfall or excess revealed and verified by Tenant's audit shall be paid to the
applicable party within thirty (30) days after that party is notified of the
shortfall or excess to the extent such overage or shortfall has not previously
been adjusted pursuant to this Lease. 7. Use; Compliance With Law. 7.1 Permitted
Use. The Premises shall be used only for the Permitted Use and for no other
purpose. Tenant acknowledges that it has reviewed the Standard Industrial
Classification Manual prepared by the Office of Management and Budget of the
U.S. (or, if applicable, the US NAICS Manual) and that the S.I.C. (or, if
applicable, NAICS) number for the operations to be conducted at the Premises is
561910. Tenant shall advise Landlord in the event its S.I.C. (or, if applicable,
NAICS) number should change. 7.2 No Nuisance. Tenant shall not allow, suffer or
permit the Premises or any use thereof to constitute a nuisance. 7.3 Compliance
with Laws. 7.3.1 Tenant, at Tenant's expense, shall comply with and cause all of
Tenant's contractors. agents, servants, employees. invitees and licensees (the
"Tenant Parties") to comply with all applicable laws, ordinances, rules and
regulations of governmental authorities applicable to the Premises or the use or
occupancy thereof (collectively, "Laws"). Without limiting the generality of the
foregoing, Tenant shall comply with the requirements of (a) the Occupational
Safety and Health Act (and all regulations promulgated thereunder), and (b)
subject to the terms and conditions of Section 7.3.2 below, the Americans with
Disabilities Act (and all regulations promulgated thereunder), as the same may
be amended from time to time. The foregoing obligation of Tenant shall not
however permit Tenant to make. without Landlord's prior written approval, any
alterations to the Premises which otherwise would - 13 - 115281O.v14



 
 

 

 [slide_014.jpg]

- 14- require Landlord's approval under this Lease, and Tenant shall comp1y with
all of the requirements of this Lease in making any such alterations. 7.3.2
Notwithstanding the foregoing Section 7.3.1, Landlord agrees that if Landlord
receives a written notice from a governmental authority ("Citation") notifying
Landlord that the Premises are not in compliance with any Laws as of the
Commencement Date. and the violation giving rise to the Citation was in
existence as of the Commencement Date, Landlord shall cause any repairs.
replacements or improvements to be made to the Premises, so as to remedy the
matter set forth in the Citation ("Citation Remedy"). The costs and expenses
incurred by Landlord to perform any Citation Remedy pursuant to the preceding
sentence shall be (x) the sole responsibility of Tenant if the matter set forth
in the Citation is as a result of (1) Tenant's particular use of the Premises
(as opposed to warehouse use in general); (2) any Tenant Necessitated Repairs
(as hereinafter defined); or (3) Alterations or work performed by or at the
request of Tenant (items (1) through (3) collectively, "Tenant Repair hems"); or
(y) the sole responsibility of Landlord except as otherwise set forth in clause
(x) above, and no cost or expense incurred by Landlord to perform. any work
pursuant to this sentence shall be deemed an Operating Expense. If Landlord
receives a Citation notifying Landlord that the Premises are not in compliance
with any Laws as of any date after the Commencement Date. and the violation
giving rise to the Citation first came into existence following the Commencement
Date, (A) Tenant shall perform the Citation Remedy at its sole cost and expense
if such Citation Remedy is any of the Tenant Repair hems, or (B) Landlord shall
perform the Citation Remedy if such Citation Remedy is not any of the Tenant
Repair Items, provided that any costs or expenses incurred by Landlord to
perform any work pursuant to this sentence shall be deemed an Operating Expense.
Notwithstanding anything herein to the contrary. before performing any Citation
Remedy required hereunder, Landlord shall have the right to appeal or dispute
such Citation so long as such appeal or dispute does not unreasonab1y affect
Tenant's ability to operate in the Premises. For purposes herein; a "Tenant
Necessitated Repair" shall mean any work, maintenance, repairs or replacements
that are required as a result of the negligence or misconduct of Tenant or any
of the Tenant Parties, or Tenant's failure to repair and maintain the Premises
or the misuse of the Premises or the Property by Tenant or the Tenant Parties.
7.4 Hazardous Substances. 7.4.1 Definitions. "Hazardous Substance" shall mean
any hazardous or toxic substance, material or waste which is or becomes
regulated by any local, state or federal governmental authority having
jurisdiction. The term ''Hazardous Substance" includes, without limitation. any
material or substance which is (i) designated as a "hazardous substance"
pursuant to Section 311 of the Federal Water Pollution Control Act (33 U.S.C.
Section 1317). (ii) defined as a "hazardous waste" pursuant to Section 1004 of
the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq. (42
U.S.C. Section 6903), (iii) defined as a "hazardous substance" pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601 et seq. (42 U.S.C. Section 9601), (iv)
petroleum, (v) designated as a "hazardous substance" by the New Jersey
Department of Environmental Protection ("NJDEP”) pursuant to the Industrial Site
Recovery Act, N.J.S.A. 13:1K-6 et seq. ("ISRA"), New Jersey Spil1 Compensation
and Control Act, N J.S.A 58:10·23: 11 et seq., or the New Jersey Site
Remediation and Reform Act, N.J.S.A. 58:1OC-l et seq. ("SRRA"), (vi) asbestos or
asbestos-containing materials. (vii) polychlorinated biphenyls and (viii)
petroleum products. 7.4.2 Compliance with Law. Tenant shall conduct, and cause
to be conducted, all operations and activity at the Premises in compliance with,
and in all other respects shall comply with, all applicable present and future
federal, state, municipal and other governmental statutes. ordinances,
regulations, orders, directives and other requirements, and all present and
future requirements of common llS2810.v14



 
 

 

 [slide_015.jpg]

- 15- law, concerning the protection of public health, safety or the environment
(collectively "Environmental Statutes"). 7.4.3 Permits. Tenant, in a timely
manner, shall, to the extent required due to Tenant's use of the Premises or
arising out of Tenant's actions at the Property, obtain and maintain in full
force and effect all permits, licenses and approvals, and shall make and file
all notifications and registrations as required by Environmental Statutes.
Tenant shall at all times comply with the terms and conditions of any such
permits, licenses, approvals, notifications and registrations. 7.4.4 Documents.
Tenant shall provide to Landlord copies of the following pertaining to the
Premises or Tenant's use thereof, promptly after each shall have been submitted,
prepared or received by Tenant: (A) all applications and associated materials
submitted to any governmental agency relating to any Environmental Statute; (B)
all notifications, registrations, reports and other documents, and supporting
information, prepared, submitted or maintained in connection with any
Environmental Statute or otherwise relating to Hazardous Substances; (C) all
permits, licenses, approvals, and amendments or modifications thereof, obtained
under any Environmental Statute; and (0) any correspondence, notice of
violation, summons, order, complaint, or other document received by Tenant
pertaining to compliance with or liability under any Environmental Statute.
7.4.5 Operations. Tenant shall not cause in. on or under, or suffer or permit to
occur in, on or under. the Premises any generation, use, manufacturing,
refining, transportation, emission, release, treatment, storage, disposal,
presence or handling of Hazardous Substances, except that limited quantities of
Hazardous Substances may be used, handled or stored on the Premises, provided
such is incident to and reasonably necessary for the maintenance of the Premises
or Tenant's operations for the Permitted Use and is in compliance with all
Environmental Statutes and other applicable governmental requirements. Should a
release, spill, discharge or leak of any Hazardous Substance in violation of any
Environmental Statute occur at the Premises or the Property as the result of the
acts or omissions of Tenant and/or any of the Tenant Parties ( a "Tenant
Release") • Tenant shall promptly investigate and immediately contain, remove
and dispose of, off the Premises. such Hazardous Substances and any material
that was impacted by the Tenant Release, and remedy and mitigate all threats to
human health or the environment relating to such Tenant Release. When conducting
any such measures, Tenant shall comply with all Environmental Statutes related
to the Tenant Release. In the event that a Tenant Release, prior to the
expiration or earlier termination of the Lease, Tenant shall deliver to Landlord
8 Response Action Outcome ("RAO'') from a Licensed Site Remediation Professional
("LSRP") as such terms are defined under SRRA or such or an equivalent written
determination by an LSRP or NJDEP as would be accepted by the NJDEP (the
"Environmental Clearance") in regard to any such Release. In the event
Environmental Clearance for any such Tenant Release is not delivered to the
Landlord prior to the expiration or earlier termination of the Lease, upon the
expiration or earlier termination of the Lease, Landlord shall have the option
either to consider the Lease as having ended or to treat Tenant as a holdover
tenant in possession of the Premises; provided, however, if Tenant provides to
Landlord evidence that it is using its good faith efforts to obtain and deliver
the Environmental Clearance, Landlord shall provide to Tenant a period extending
from the expiration or earlier termination of the Lease through the date which
is sixty (60) days after such expiration or earlier termination of the lease
(the "Environmental Clearance Extension Period") to deliver the Environmental
Clearance. IT Tenant fails to deliver the Environmental Clearance prior to the
expiration of the Environmental Clearance Extension Period, Landlord shall have
the option either to consider the Lease as having ended or to treat Tenant as a
holdover tenant in possession of the Premises. Any Environmental Clearance for
the Premises shall not include the use of any Engineering or Institutional
Controls as defined by Environmental Statutes, without the prior written
approval of the Landlord and shall be conducted to the unrestricted use
remediation llS2BIO.v14



 
 

 

 [slide_016.jpg]

- 16- standards unless otherwise approved in writing by the Landlord in its sole
discretion. If Landlord considers the Lease as having ended, then Tenant shall
nevertheless be obligated to promptly obtain and deliver to Landlord the
Environmental Clearance for such Tenant Release and otherwise comply with all
Environmental Statutes related to the Tenant Release. 7.4.6 Inspection. Upon not
less than one (1) business days' prior telephonic or written notice (except in
case of an emergency in which event Landlord shall provide such telephonic or
written notice as Landlord is able to under the circumstances), and provided
that Landlord shall use commercially reasonable efforts to minimize interference
with the business operations of Tenant, Tenant agrees to permit Landlord and its
authorized representatives to enter, inspect and assess the Premises at
reasonable times for the purpose of determining Tenant's compliance with the
provisions of this Section. Such inspections and assessments may include
obtaining samples and performing tests of soil, surface water, groundwater or
other media. 7.4.7 Tanks. Tenant shall not install or cause the installation of
any above ground or underground storage tank at the Premises without Landlord's
prior written consent. 7.5 ISRA. 7.5.1 The business operations which Tenant
shall conduct at the Premises shall not constitute the operation of an
Industrial Establishment as defined in ISRA, or, if it is or at any time shall
become such an Industrial Establishment Tenant will comply with all ISRA
requirements applicable to Tenant's operations and at the time of closing,
terminating or transferring such operations. 7.5.2 No earlier than twenty (20)
days prior to the end of the Term of this Lease and no later than the last day
of the Term of this Lease, Tenant shall deliver an executed and completed letter
in the form attached as Exhibit F (the "ISRA Letter"). Failure to timely deliver
the ISRA Letter within five (5) business days of its receipt of Landlord's
notice of such failure shall be deemed an event of default 7.5.3 In the event
that the business activities and operations conducted by the Tenant during the
term of the Lease trigger ISRA applicability, (a "Tenant Trigger") prior to the
expiration or earlier termination of the Lease, Tenant shall comply with ISRA
and deliver to Landlord (the "ISRA Clearance evidencing Tenant's ISRA
compliance. In the event of a Tenant Trigger, and ISRA Clearance for the Tenant
Trigger is not delivered to the Landlord prior to the expiration or earlier
termination of the Lease; then upon the expiration or earlier termination of the
Lease, Landlord shall have the option either to consider the Lease as having
ended or to treat Tenant as a hold-over tenant in possession of the Premises;
provided, however, if Tenant provides to Landlord evidence that it is using its
good fa.i1h efforts to obtain and deliver the ISRA Clearance, Landlord shall
provide to Tenant a period extending from the expiration or earlier termination
of the Lease through the date which is sixty (60) days after such expiration or
earlier termination of the lease (the" ISRA Clearance Extension Period") to
deliver the ISRA Clearance. If Tenant fails to deliver the ISRA Clearance prior
to the expiration of the ISRA Clearance Extension Period, Landlord shall have
the option either to consider the Lease as having ended or to treat Tenant as a
hold-over tenant in possession of the Premises. Any ISRA Clearance for the
Premises shall not include the use of any Engineering or Institutional Controls
as defined by Environmental Statutes, wi1hout the prior written approval of the
Landlord and shall be conducted to the unrestricted use remediation standards
approved by the Landlord in its sole discretion. If Landlord considers the Lease
as having ended, then Tenant shall nevertheless be obligated to promptly obtain
and deliver to Landlord the ISRA Clearance and otherwise fulfill all of the
obligations of Tenant. Tenant l1S281O.v14



 
 

 

 [slide_017.jpg]

shall, at no cost to Landlord, cooperate with Landlord by supplying any
information or signing any documentation that that may be requested by Landlord,
and otherwise assisting Landlord with respect to the compliance with ISRA by
Landlord, in the event that Landlord triggers ISRA by its actions. 7.6 Excluded
Matters. Notwithstanding anything to the contrary contained herein, Tenant shall
not be in any way responsible, at any time, to investigate, remediate, or submit
an Environmental Clearance for any matter disclosed in the Report, including,
but not limited to, AOC 5 (Historic Fill Material), AOC 7 (disposal of unlabeled
steel drums), and spill file 94-3-25-1259-55 (50 gallon diesel spill), or any
other Release in, at or below the Premises or the Property not caused by Tenant
or the Tenant Parties during the Term (the "Excluded Matters"). The Landlord, at
its sole cost and expense, shall have sole and exclusive responsibility for the
Excluded Matters, and the procurement of an applicable Environmental Clearance
or ISRA Clearance, except to the extent that Tenant or any of the Tenant Parties
aggravate or exacerbate any Excluded Matter, in which case Tenant, at its sole
cost and expense, shall have the sole responsibility for such Excluded Matter.
In the event that Tenant has addressed all of its obligations to achieve an
applicable Environmental Clearance or ISRA Clearance, and applicable
Environmental Clearance or ISRA Clearance cannot be issued to Tenant as a result
of an Excluded Matter, Tenant shall be deemed to have satisfied its obligations
under this Section 7. 7.7 Hold Over. If Landlord is entitled to treat Tenant as
a hold-over tenant in possession of the Premises under Section 7.4.5 or 7.5.3,
then Tenant shall pay, monthly to Landlord, double the Base Rent and Additional
Rent which Tenant would otherwise have paid under the Lease, until such time as
Tenant delivers to Landlord the Environmental Clearance and otherwise fulfills
its obligations to Landlord under Sections 7.4.5 and/or 7.5.3, and during the
holdover period, all of the terms of this Lease shall remain in full force and
effect. 7.8 Common Areas. 7.8.1 Tenant shall have the non-exclusive right to use
the Common Areas in common with other persons approved by Landlord during the
Term, subject to reasonable rules and regulations uniformly established by
Landlord and the provisions of this Lease. 7.8.2 Landlord reserves the right, at
any time and from time to time, without the consent of or liability to Tenant to
(i) make alterations or additions to the Property and the Common Areas, to
change, add to, eliminate or reduce the extent, size, shape, number or
configuration of any aspect of the Property and Common Areas provided such
alterations or additions do not materially and adversely affect the use of the
Common Areas by Tenant, (ii) close to the general public all or any portion of
the Premises or the Property to the extent and for the period necessary to avoid
any dedication to the public, (iii) effect any repairs or further construction,
(iv) change the arrangement, character, use or location of entrances or
passageways, doors and doorways, corridors. elevators, stairs, landscaping,
toilets, mechanical, plumbing, electrical or other operating systems or any
other portions of the Common Areas or other parts of the Premises or the
Property provided such alterations or additions do not materially and adversely
affect the use of the Common Areas by Tenant, and (v) change the name, number or
designation by which the Property is commonly known; provided, however, Landlord
shall use reasonable efforts to limit any disruption of Tenant's use of the
Premises in connection with Landlord's actions undertaken pursuant to this
Section.- 17- llS2810.v14



 
 

 

 [slide_018.jpg]

- 18- 8. Alterations and Tenant's Property. 8.1 Alterations Defined. Tenant
shall not make or suffer or allow to be made any alterations, additions or
improvements in or to the Premises (collectively, "Alterations") without first
obtaining Landlord's written consent based on detailed plans and specifications
submitted by Tenant; provided Landlord's consent will not be required if (a) the
proposed Alterations will not affect the structure or the mechanical,
electrical, HV AC, plumbing or life safety systems of the Building
(collectively, "Building Systems") and (b) the total cost to acquire and install
the proposed Alterations will be no more than (i) $5,000.00 in anyone instance
and (ii) $10,000.00 in the aggregate during any calendar year. In all other
instances where Landlord's consent is so required, such consent shall not be
unreasonably withheld. In all events, Tenant shall notify Landlord prior to
commencing Alterations other than de minimis Alterations, and Landlord shall
have the right at Landlord's election, to supervise the Alterations work. Tenant
agrees that all such work (regardless of whether Landlord's consent is required)
shall be done at Tenant's sole cost and expense, in accordance with the plans
and specifications approved by Landlord and in a good and workmanlike manner,
that the structural integrity of the Building shall not be impaired. and that no
liens shall attach to all or any part of the Premises, the Building, or the
Property by reason thereof. In addition to the foregoing, Tenant agrees to pay
to Landlord, as Additional Rent, Landlord's reasonable costs and expenses paid
or incurred in connection with Landlord's review of plans and specifications and
Landlord's project supervision relating to Tenant's design and installation of
Alterations at the Premises. Tenant shall obtain, at its sole expense, all
permits required for such work. Notwithstanding anything in the foregoing to the
contrary, and subject to the terms and conditions of Section 9.3, Landlord
hereby approves those Alterations proposed by Tenant and set forth in the plans
and specifications attached hereto as Exhibit H. 8.2 Removal of Property. Except
as hereinafter provided, all Alterations shall become the property of Landlord
and shall be surrendered to Landlord upon the expiration or earlier termination
of this Lease. However (i) movable equipment, trade fixtures, personal property,
furniture, or any other items that can be removed without material harm to the
Premises or Property will remain Tenant's property; and (ii) any racks to be
installed by Tenant (collectively, "Tenant Owned Property") shall not become the
property of Landlord All Tenant Owned Property shall be removed from the
Premises at Tenant's sole cost and expense at the expiration or sooner
termination of this Lease. When granting consent for any Alterations that
require Landlord's consent, Landlord shall indicate whether it will require the
removal of those Alterations at the expiration or earlier termination of the
Lease. Prior to making any Alterations not requiring Landlord's consent, Tenant
may request that Landlord notify Tenant whether Landlord requires Tenant to
remove that Alteration prior to expiration or earlier termination of the Lease.
Tenant shall remove those Alterations that Landlord requested be removed under
the prior two sentences at the expiration or earlier termination of the Lease.
Tenant shall repair at its sole cost and expense all damage caused to the
Premises or the Building by removal of any Alterations or Tenant Owned Property.
Landlord may remove any Tenant Owned Property or Alterations that Tenant is
required but fails to remove at the expiration or earlier termination of the
Lease and Tenant shall pay to Landlord the reasonable cost of removal. Tenant's
obligations under this Section shall survive the expiration or earlier
termination of this Lease. 8.3 Signage. Tenant shall be permitted to erect
signage on the exterior of the Premises, subject to the following terms and
condition. The plans and specifications, size and location of such signage shall
be subject to Landlord's prior written consent, which shall not be unreasonably
denied. All such signage must comply with applicable laws, ordinances, rules and
regulations, and the requirements of any declaration of protective covenants or
comparable instrument binding upon the Property. All signage shall be removed by
Tenant at its sole cost on or prior to the expiration or sooner termination of ]
152810.v14



 
 

 

 [slide_019.jpg]

- 19- the Lease and Tenant shall repair all damage to the Premises or the
Property resulting from its removal. Tenant's obligations under this Section
shall survive the expiration or earlier termination of this Lease.
Notwithstanding anything in the foregoing to the contrary and subject to the
terms and conditions of Section 9.3, Landlord hereby approves the signage
proposed by Tenant and set forth in the plans and specifications attached hereto
as Exhibit I. 9. Repairs and Other Work. 9.1 Tenant's Obligations. Subject to
the Warranty Period, Tenant shall maintain in good, clean and sanitary order and
condition the Premises (any signage of Tenant) and every non-structural part
thereof: including without limiting the generality of the foregoing, all
plumbing, sprinklers, HV AC, electrical. lighting facilities and equipment
located within the Premises, fixtures, interior walls, ceilings, decking,
floors, windows, doors and plate glass located within the Premises, and signs
(except Landlord's signs, if any) located on the Premises. Tenant will not
overload the electrical wiring serving the Premises or within the Premises, and
will install at its expense, subject to the provisions of this Lease, any
additional electrical wiring which may be required in connection with Tenant's
apparatus. Tenant will repair, at its expense, any damage to the Premises, or to
the Property, arising out of Tenant's use or occupancy thereof including damage
caused by bringing into the Premises any property for Tenant's use or by the
installation or removal of such property, all regardless of fault, or by whom
such damage shall be caused, unless caused by Landlord, its agents, employees,
or contractors. 9.2 HVAC Maintenance Contract. In addition to Tenant's other
obligations under this Section 9 and elsewhere under this Section 9 and
elsewhere under this Lease, Tenant shall also maintain, in full force and effect
throughout the Term. a preventative maintenance and service contract with a
reputable service provider for maintenance of the heating, ventilating. and air
conditioning ("IN AC") system(s) solely serving the Premises (the ''HV AC
Maintenance Contract"; the HV AC system(s) solely serving the Premises is (are
collectively) referred to herein as the "HV AC System"}. The terms and
provisions of any such HV AC Maintenance Contract shall require that the service
provider provide maintenance on a quarterly basis and maintain the HV AC System
in accordance with the manufacturer's recommendations and otherwise in
accordance with normal, customary and reasonable practices in the geographic
area in which the Premises are located and for HV AC systems comparable to the
HV AC System. Within thirty (30) days following the Commencement Date, Tenant
shall procure and deliver to Landlord the HV AC Maintenance Contract.
Thereafter, Tenant shall provide to Landlord a copy of renewals or replacements
of such HV AC Maintenance Contract no later than thirty (30) days prior to the
then-applicable expiry date of the existing HV AC Maintenance Contract. H Tenant
fails to timely deliver to Landlord the HV AC Maintenance Contract (or any
applicable renewal or replacement thereof), then Landlord shall have the right
to contract directly for the periodic maintenance of the HV AC System and to
charge the cost thereof back to Tenant as Additional Rent. 9.3 Conditions
Applicable to Repairs and Other Work. All repairs, replacements and
reconstruction (including, without limitation, all Alterations) made by or on
behalf of Tenant shall be made and performed: (a) at Tenant's cost and expense
and at such time and in such manner as Landlord may reasonably designate, (b) by
contractors or mechanics reasonably approved by Landlord. (c) at least equal in
quality of materials and workmanship to the original work or installation, (d)
in accordance with such reasonable requirements as Landlord may impose with
respect to insurance to be obtained by Tenant in connection with the proposed
work, (e) in accordance with all applicable laws and regulations of governmental
authorities having jurisdiction over the Premises, and (f) Tenant shall provide
Landlord with as built drawings of such Alterations. 1IS2810.v14



 
 

 

 [slide_020.jpg]

- 20-9.4 Landlord's Obligations. Landlord shall be responsible for the
performance of (i) all repair and maintenance of all structural elements, roof
and exterior walls of the Building ("Landlord Repair Work"); and (ii) any
necessary replacement of all structural elements, roof and exterior walls of the
Building, except to the extent such replacement is part of any Alterations or is
a Tenant Repair Item. Without limitation of the foregoing, if any of the
foregoing work is required as a result of the negligence or misconduct of Tenant
or any Tenant Parties or the misuse of the Premises or the Property by Tenant or
the Tenant Parties, Tenant shall reimburse Landlord for all reasonable costs
incurred by Landlord for such work upon demand as Additional Rent. Landlord
shall also be responsible for the performance of snow removal, landscaping and
repairs and maintenance of the exterior parking areas, sidewalks and truck
courts at the Property provided that the cost of such activities shall be
reimbursable as Operating Expenses. 10. Liens. Tenant shall keep the Premises
and the Property free from any liens arising out of any work performed or
material furnished to or for the Premises by or for Tenant. If Tenant shall not,
within thirty (30) days following notice of the imposition of any such lien,
cause same to be released of record by payment or posting of a bond satisfactory
to Landlord, Landlord, in addition to all other remedies provided under this
Lease and by law, shall have the right (but not the obligation) to cause the
lien to be released by such means as Landlord shall deem proper, including.
without limitation, payment of the claim giving rise to such lien. All such sums
reasonably paid by Landlord and all expenses incurred by it in connection
therewith shall be considered Additional Rent and shall be payable by Tenant
within ten (10) days after receipt of written demand. 11. Subordination. This
Lease shall be subject and subordinate at all times to (a) all ground leases or
underlying leases that may now exist or hereafter be executed affecting the
Property or any portion thereof, (b) the lien of any mortgage, deed of trust or
other security instrument that may now exist or hereafter be executed in any
amount for which the Property or any portion thereof, any ground leases or
underlying leases. or Landlord's interest or estate therein is specified as
security, and (c) al1 modifications, renewals, supplements, consolidations and
replacements thereof. If any ground lease or underlying lease terminates for any
reason or any mortgage, deed of trust or other security instrument is foreclosed
or a conveyance in lieu of foreclosure is made for any reason, Tenant,
notwithstanding any subordination, shall attorn to and become the tenant of the
successor in interest to Landlord at the option of such successor in interest;
provided, however, that so long as Tenant shall not be in default in the
performance of its obligations under this Lease. neither this Lease nor Tenant's
right to remain in exclusive possession of the Premises shall be affected or
disturbed. The provisions of this Section shall be self-operative and no further
instrument shall be required to effect the provisions of this Section. Within
ten (10) days following request by Landlord, Tenant agrees to execute any
documents reasonably required to effectuate the foregoing subordination
including any reasonable and customary Subordination, Non-Disturbance and
Attornment Agreement submitted by Landlord to Tenant, which documents may
contain such other terms as any mortgagee or prospective mortgagee may
reasonably require, or to make this Lease prior to the lien of any mortgage,
deed of trust or underlying lease, as the case may be. 12. Inability to Perform,
If, by reason of acts of God, governmental restrictions, strikes, labor
disturbances, shortages of materials or supplies or any other cause or event
beyond Landlord' s reasonable control (collectively. "Force Majeure"), Landlord
is unable to perform or make or is delayed in performing or making any
installations, decorations, repairs, alterations, additions or improvements
required to be performed or made under this Lease, no such inability or delay
shall impose any liability upon Landlord or provide the Tenant with any right to
offset, deduction or abatement of rent by reason of inconvenience or annoyance
to Tenant, or otherwise. IIS2810.v14



 
 

 

 [slide_021.jpg]

- 21 - 13. Destruction. 13.1 Right to Terminate. If any fire, flood, windstorm
or other casualty causes all or any material portion of the Premises to be
damaged, Tenant shall immediately notify Landlord in writing. If such damage
causes all or any material portion of the Premises to be untenantable by Tenant
and, in the reasonable opinion of Landlord and Tenant, such damage cannot be
repaired within six (6) months after the date of the event causing such damage
(under a normal construction schedule not requiring the payment of overtime or
premium), Tenant may terminate this Lease by delivery of written notice to
Landlord within thirty (30) days after the date on which Landlord's opinion is
delivered to Tenant Upon termination, Rent shall be apportioned as of the date
of the casualty. If (i) the cost to repair damage to or destruction of the
Building exceeds 50% of the replacement cost of the Building or any of the other
Buildings, or (ii) if the Premises or any other portion of the Property is
damaged by a casualty not of the type covered by the insurance required to be
carried under Section 14.4, or (iii) such damage cannot be repaired within six
(6) months after the casualty (under a normal construction schedule not
requiring the payment of overtime or premium), Landlord may terminate this Lease
by delivery of written notice to Tenant within one hundred twenty (120) days
after the date of the casualty. Upon termination, Rent shall be apportioned as
of the date of the casualty and all prepaid Rent shall be repaid to Tenant (less
the amount necessary to cure any monetary default of Tenant under this Lease
existing as of the date of termination). 13.2 Extent of Repair Obligations. If
this Lease is not terminated Landlord shall restore the structure of the
Building and all improvements (except those constructed or installed by Tenant,
if any, and the Tenant Owned Property) in the Premises at the date possession of
the Premises was delivered to Tenant, and Tenant shall repair all other portions
of the Premises (including, without limitation, Alterations and Tenant Owned
Property). All such repairs shall be performed in a good and workmanlike manner,
with due diligence, and shall restore the items repaired to substantially the
same usefulness and construction as existed immediately before the casualty. All
work by Tenant shall be performed in accordance with the requirements of Section
9.3 above. In the event of any termination of this Lease, the proceeds from any
insurance paid by reason of damage to or destruction of the Property or any
portion thereof, or any other element, component or property insured by Landlord
(exclusive of proceeds for damage to Tenant Owned Property), shall belong to and
be paid to Landlord. If a casualty renders all or part of the Premises
untenantable, Rent shall proportionately abate commencing on the date of the
casualty and ending when the Premises are delivered to Tenant with Landlord's
restoration obligation substantially complete and the Premises are habitable and
usable by Tenant for the Permitted Use. The extent of the abatement shall be
based upon the portion of the Premises rendered untenantable, inaccessible or
unfit for use in a reasonable business manner for the purposes stated in this
Lease. 13.3 Mutual Waiver of Subrogation. Notwithstanding anything to the
contrary in this Lease, Landlord and Tenant mutually waive their respective
rights of recovery against each other and each other's officers, directors,
constituent partners, agents and employees. to the extent any loss is or would
be covered by fire, extended coverage, and other property insurance policies
required to be carried under this Lease or otherwise carried by the waiving
party, and the rights of the insurance carriers of such policy or policies to be
subrogated to the rights of the insured under the applicable policy. Each party
shall cause its insurance policy to be endorsed to evidence compliance with such
waiver. 14. Insurance. 14.1 Insurance on Tenant's Property. Tenant shall procure
at its cost and expense and keep in effect during the Term insurance coverage
for all risks of physical loss or damage IIS2810.v14



 
 

 

 [slide_022.jpg]

insuring the full replacement value of Alterations, Tenant's trade fixtures,
furnishings, equipment, plate glass, signs and all other items of Tenant Owned
Property and other personal property of Tenant. Landlord shall not be liable for
any damage or damages of any nature whatsoever to persons or property or
Alterations of Tenant caused by explosion, fire, theft or breakage, vandalism,
falling plaster, by sprinkler, drainage or plumbing systems, or air conditioning
equipment, by the interruption of any public utility or service, by steam, gas.
electricity, water, rain or other substances leaking, issuing or flowing into
any part of the Premises, by natural occurrence, acts of the public enemy, riot,
strike, i:nsurrection, war, court order, requisition or order of governmental
body or authority, or by anything done or omitted to be done by any tenant,
occupant or person in the Building, it being agreed that Tenant shall be
responsible for obtaining appropriate insurance to protect its interests. All
proceeds of such insurance on Tenant Owned Property shall be payable to Tenant
or Tenant's mortgagee, if applicable. 14.2 Tenant's Liability Insurance. Tenant
shall procure at its cost and expense and maintain throughout the Term
comprehensive commercial genera1liability insurance applicable to the Premises
with a minimum combined single limit of liability of Two Million Dollars
($2,000,000) and $5,000,000 annual aggregate, statutory worker's compensation
insurance, and employer's liability insurance with a Five Hundred Thousand
Dollar ($500,000) minimum limit covering all of Tenant's employees. Such
liability insurance shall include, without limitation, products and completed
operations liability insurance, fire and legal liability insurance, and such
other coverage as Landlord may reasonably require from time to time. At
Landlord's request Tenant shall increase such insurance coverage to a level that
is commercially reasonably required by Landlord 14.3 Form of Tenant Policies.
Tenant's insurance shall be issued by companies authorized to do business in the
State of New Jersey. Tenant shall have the right to provide insurance coverage
pursuant to blanket policies obtained by Tenant if the blanket policies
expressly afford coverage required by this Section 14. All insurance policies
required to be carried by Tenant under this Lease (except for worker's
compensation insurance) shall (i) name Landlord, and any other parties
designated by Landlord as additional insureds, (ii) as to liability coverages,
be written on an "occurrence" basis, (iii) provide that Landlord shall receive
thirty (30) days' notice from the insurer before any cancellation or change in
coverage; and (iv) contain a provision that no act or omission of Tenant shall
affect or limit the obligation of the insurer to pay the amount of any loss
sustained. Each such policy shall contain a provision that such policy and the
coverage evidenced thereby shall be primary and non-contributing with respect to
any policies carried by Landlord. TENANT SHALL DELIVER REASONABLY SATISFACTORY
EVIDENCE OF SUCH INSURANCE TO LANDLORD CONCURRENTLY WITH THE EXECUTION AND
DELIVERY OF THIS LEASE, AND THEREAFTER AT LEAST THIRTY (30) DAYS BEFORE THE
EXPIRATION DATES OF EXPIRING POLICIES. At Landlord's request, Tenant shall
deliver to Landlord copies of such policies. Tenant, at Tenant's expense, shall
comply with, and shall cause all occupants of the Premises to comply with, all
applicable customary rules, orders, regulations or requirements of any board of
fire underwriters or other similar body. 14.4 Landlord's Insurance. Landlord
will purchase and maintain a standard policy of "all risk" special form property
insurance with customary exclusions covering the Building for the full
replacement cost of the Building and rent loss insurance. Landlord will also
purchase and maintain broad form commercial general liability insurance with a
minimum combined single limit of liability of at least Two Million Dollars
($2,000,000), written by companies authorized to do business in the State of New
Jersey. All costs of insurance carried by Landlord and referred to in this
Section or otherwise will constitute Insurance Costs. LANDLORD SHALL DELIVER
REASONABLY SATISFACTORY EVIDENCE OF SUCH INSURANCE TO TENANT CONCURRENTLY WITH
THE - 22- Il52810.v14



 
 

 

 [slide_023.jpg]

- 23-COMMENCMENT DATE, AND THEREAFTER WITHIN THIRTY (30) DAYS AFTER TENANT'S
WRITfEN REQUEST. 14.5 Form of Landlord Policies. Landlord's insurance shall be
issued by companies authorized to do business in the State of New Jersey. 15.
Eminent Domain. 15.1 Effect of Taking. If all of the Premises is condemned or
taken in any permanent manner before or during the Term for any public or
quasi-public use, or any permanent transfer of the Premises is made in avoidance
of an exercise of the power of eminent domain (each of which events shall be
referred to as a "taking"), this Lease shall automatically terminate as of tile
date of the vesting of title as a result of such taking. If a part of the
Premises is so taken, this Lease shall automatically terminate as to the portion
of the Premises so taken as of the date of the vesting of title as a result of
such taking. If such portion of the Property is taken as to render the balance
of the Premises unusable by Tenant for the Permitted Use, as reasonably
determined by Tenant and Landlord, this Lease may be terminated by Landlord or
Tenant, as of the date of the vesting of title as a result of such taking, by
written notice to the other party given within sixty (60) days following notice
to Landlord of the date on which said vesting will occur. If this Lease is not
terminated as a result of any taking, or if all or any portion of the Premises
is taken for a limited period of time before or during the Term, Landlord shall
restore the Building to an architecturally whole unit; provided, however, that
Landlord shall not be obligated to expend on such restoration more than the
amount of condemnation proceeds actually received by Landlord and Landlord shall
not be obligated to restore any temporary taking. In the event of a partial
taking that does not result in a termination of this Lease as to the entire
Premises, or in the event of any temporary taking, Base Rent and Additional Rent
shall be equitably adjusted in relation to the portions of the Premises and
Building taken or rendered unusable by such taking. 15.2 Award. Landlord shall
be entitled to the entire award for any taking, including, without limitation,
any award made for the value of the leasehold estate created by this Lease. No
award for any partial or entire taking shall be apportioned, and Tenant hereby
assigns to Landlord any award that may be made in any taking, together with any
and all rights of Tenant now or hereafter arising in or to such award or any
part thereof provided, however, that nothing contained herein shall be deemed to
give Landlord any interest in or to require Tenant to assign to Landlord any
separate award made to Tenant for its relocation expenses, the taking of
personal property and fixtures belonging to Tenant, the unamortized value of
improvements made by Tenant or the interruption of Tenant's business. 16
Assignment: Subleasing. 16.1 Consent Required. Neither Tenant nor any sublessee
or assignee of Tenant, directly or indirectly, voluntarily or by operation of
law, shall sell, assign, encumber, pledge or otherwise transfer or hypothecate
all or any part of the Premises or Tenant's leasehold estate hereunder (each
such act is referred to as an "Assignment"), or sublet the Premises or any
portion thereof or permit the Premises to be occupied by anyone other than
Tenant (each such act is referred to as a "Sublease"), without Landlord's prior
written consent in each instance. In the case of any proposed Sublease or
Assignment, Landlord's consent shall not be unreasonably withheld or delayed.
Any Assignment or Sublease that is not in compliance with this Section 16 shall
be void and. at the option of Landlord, shall constitute a material default by
Tenant under this Lease. The acceptance of Rent by Landlord from a lJ~81O.v14



 
 

 

 [slide_024.jpg]

- 24- proposed assignee, sublessee or occupant of the Premises shall not
constitute consent to such Assignment or Sublease by Landlord. The right to such
amounts is expressly reserved from the grant of Tenant's leasehold estate for
the benefit of Landlord. Any request by Tenant for Landlord's consent to a
specific Assignment or Sublease (8 "Transfer Request") shall include (a) the
name of the proposed assignee, sublessee or occupant, (b) the nature of the
proposed assignee's sublessee's or occupant's business to be carried on in the
Premises, (c) a copy of the proposed Assignment or Sublease. and (d) such
financial information (in the event of an Assignment) and such other information
as Landlord may reasonably request concerning the proposed assignee, sublessee
or occupant or its business. Landlord shall respond in writing, stating the
reasons for any disapproval, within fifteen (15) business days after receipt of
all information reasonably necessary to evaluate the proposed Assignment or
Sublease. No consent by Landlord to any Assignment or Sublease by Tenant, and no
specification in this Lease of a right of Tenant's to make any Assignment or
Sublease, shall relieve Tenant of any obligation to be performed by Tenant under
this Lease, whether arising before or after (a) the Assignment or Sublease or
(b) any extension of the Term. The consent by Landlord to any Assignment or
Sublease shall not relieve Tenant or any successor of Tenant from the obligation
to obtain Landlord's express written consent to any other Assignment or
Sublease. Tenant shall pay to Landlord, as Additional Rent, Landlord's
reasonable costs and expenses incurred in connection with Landlord's review of
any proposed Sublease or Assignment. Any sale or other transfer, including
without limitation by consolidation. merger or reorganization, of a majority of
the voting stock of Tenant or any beneficial interest therein. if Tenant is a
corporation, or any sale or other transfer of a majority of the general
partnersbip or membership interests in Tenant or any beneficial interest
therein, if Tenant is a partnership or limited liability company, shall be an
Assignment for purposes of this Lease. Tenant agrees that, as a condition of any
such consent by Landlord, Landlord may require that one-half (1/2) of the net
consideration to Tenant which is attributable to this Lease in connection with
any Assignment or Sublease be payable to Landlord as Additional Rent, and the
right to such amounts is expressly reserved from the grant of Tenant's leasehold
estate for the benefit of Landlord; provided, however, the forgoing sentence
shall not apply to a Permitted Transfer under Section 16.4. 16.2 Assumption of
Obligations. Each assignee or other transferee of Tenant's interest under this
Lease, other than Landlord, shall assume all obligations of Tenant under this
Lease and shall be and remain liable jointly and severally with Tenant for the
payment of Base Rent and Additional Rent, and for the performance of all the
terms, covenants, conditions and agreements contained in this Lease which are to
be performed by Tenant. Each sublessee of all or any portion of the Premises
shall agree in writing for the benefit of Landlord (a) to comply with and agree
to the provisions of this Lease, and (b) that such sublease (and all further
subleases of any portion of the Premises) shall terminate upon any termination
of this Lease, regardless of whether or not such termination is voluntary. 16.3
Right to Recapture. In the event Landlord receives a Transfer Request, Landlord
shall have the right, to be exercised by giving written notice to Tenant within
fifteen (15) business days after receipt of such Transfer Request, to recapture
the space described in the Transfer Request and such recapture notice, if given,
shall terminate this Lease with respect to the space therein described as of the
date stated in the Transfer Request. If the Transfer Request covers all of the
space hereby demised, and if Landlord gives its recapture notice with respect
thereto, the Term of this Lease shall expire on the date stated in Tenant's
notice as the effective date of the Assignment or Sublease as fully and
completely as if that date had been herein definitely fixed for the expiration
of the Term. If, however, this Lease is terminated pursuant to the foregoing
with respect to less than the entire Premises. Base Rent and Tenant's
Proportionate Share shall be adjusted on the basis of the number of rentable
square feet retained by Tenant, and this Lease as so amended shall continue
thereafter in full force and effect. This provision shall not apply to a
Permitted Transfer under Section 16.4. 11S2810.v14llSUlO.v14



 
 

 

 [slide_025.jpg]

llSUlO.v14 16.4 Permitted Transfers. Notwithstanding the foregoing, provided
that (i) Tenant is not in default under this Lease, and (ii) no such transaction
is undertaken with the intent of circumventing Tenant's liability under this
Lease, Tenant may (a) assign this Lease to any affiliate or subsidiary of Tenant
or in connection with a merger or other consolidation of Tenant; (b) assign this
Lease in connection with the sale of all or substantially all of Tenant's
assets; and (c) may sublease all or some portion of the Premises to an affiliate
or subsidiary of Tenant without Landlord's consent, provided: (1) Tenant shall
remain liable hereunder for a period through and including the date which is one
(1) year following the date of such assignment; (2) Tenant provides reasonable
prior written notice to Landlord of such Assignment or Sublease; (3) after such
transaction is effected, the tangible net worth of the transferee (excluding
goodwill) is equal to or greater than the tangible net worth of Tenant as of the
date of this Lease; and (4) Landlord shall have received an executed copy of all
documentation effecting such transfer on or before its effective date. 17.
Utilities and Services, 17.1 Utilities. To the extent practica1 in Landlord's
judgment, Landlord shall cause all utilities to be separately metered or
submetered to the Premises in which case Tenant shall pay all utilities consumed
directly to the applicable utility company. Tenant shall pay to Landlord, as
Additional Rent, Tenant's Proportionate Share of all electric, gas, water and
sewer utilities consumed at the Property that are not separately metered or
submetered. Tenant shall contract separately for the provision, at Tenant's sole
cost, of janitorial service and trash removal for the Premises and Landlord will
have no obligation to provide any such services to the Premises 17.2 Involuntazy
Cessation of Services. Landlord reserves the right, without any liability to
Tenant and without affecting Tenant's covenants and obligations hereunder, to
stop service of any or all of the HV AC, electric, sanitary, and other systems
serving the Premises, or to stop any other services required by Landlord under
this Lease, whenever and for so long as may be necessary by reason of (i)
accidents, emergencies, strikes, or the making of repairs or changes which
Landlord, in good faith. deems necessary or (ii) any other cause beyond
Landlord's reasonable control. No such interruption of service shall be deemed
an eviction or disturbance of Tenant's use and possession of the Premises or any
part thereof, or render Landlord liable to Tenant for damages, or relieve Tenant
from performance ofTenant's obligations under this Lease, including, but not
limited to, the obligation to pay Rent; provided, however, that if any
interruption of services persists for a period in excess of three (3)
consecutive business days Tenant shall, as Tenant's sole remedy, be entitled to
a proportionate abatement of Rent to the extent, if any, of any actual loss of
use of the Premises by Tenant. 18. Default. 18.1 Events of Default by Tenant.
The failure to perform or honor any covenant, condition or other obligation of
Tenant or the failure of any representation made by Tenant under this Lease
shall constitute a default by Tenant upon expiration of the applicable grace
period, if any. Tenant shall have a period of five (5) days from the date it
receives written notice from Landlord that any payment of Rent is due within
which to cure any default in the payment of Rent. Except as otherwise provided
in Section 19, Tenant shall have a period often (ten) days from the date of
written notice from Landlord within which to cure any other default under this
Lease; provided, however, that with respect to any default (other than a default
which can be cured by the payment of money) that cannot reasonably be cured
within ten (10) days, the default shall not be deemed to be uncured if Tenant
commences to cure within ten (10) days from Landlord's notice. continues to
prosecute diligently the curing of such default and actually cures such default
within thirty (30) days after Landlord's notice. Notwithstanding anything - 2S-



 
 

 

 [slide_026.jpg]

- 26- contained in this Section 18.1~ Landlord shall not be obligated to provide
Tenant with notice of substantially similar defaults more than two (2) times in
any twelve (l2) month period. 18.2 Remedies. Upon the occurrence of a default by
Tenant that is not cured by Tenant within the applicable grace periods specified
in Section 18.1, Landlord shall have all of the following rights and remedies in
addition to all other rights and remedies available to Landlord at law or in
equity: 18.2.1 The right to tenninate Tenant's right to possession of the
Premises and to recover (i) all Rent which shall have accrued and remain unpaid
through the date of termination; plus monthly rent continuing for the balance of
the Term. plus (iii) any other amount necessary to compensate Landlord for all
reasonable costs incurred by Landlord caused by Tenant's failure to perform its
obligations under this Lease (including, without limitation, reasonable
attorneys' and accountents' fees, costs of alterations of the Premises, interest
costs and brokers' fees incurred upon any reletting of the Premises). Landlord
shall use commercially reasonable efforts to re-let the Premises. 18.2.2 The
right to continue the Lease in effect after Tenant's breach and recover Rent as
it becomes due. Acts of maintenance or preservation, efforts to relet the
Premises or the appointment of a receiver upon Landlord's initiative to protect
its interest under this Lease shall not of themselves constitute a termination
of Tenant's right to possession. 18.2.3 The right and power to enter the
Premises and remove therefrom all persons and property, to store such property
in a public warehouse or elsewhere at the cost of and for the account of Tenant,
and to sell such property and apply the proceeds therefrom pursuant to
applicable law. In such event, Landlord may from time to time sublet the
Premises or any part thereof for such term or terms (which may extend beyond the
Term) and at such rent and such other terms as Landlord in its sole discretion
may deem advisable, with the right to make alterations and repairs (in character
substantially similar to those commonly made in warehouse and distribution
facilities in the Northern New Jersey area) to the Premises. Upon each such
subletting, rents received from such subletting shall be applied by Landlord,
first, to payment of any costs of such subletting (including, without
limitation, reasonable attorneys' and accountants' fees, costs of alterations of
the Premises, interest costs, and brokers’ fees) and of any such alterations and
repairs; second, to payment of Base Rent and Additional Rent due and unpaid
hereunder; and the residue, if any, shall be held by Landlord and applied in
payment of future Base Rent and Additional Rent as they become due. If any
rental or other charges due under such sublease shall not be promptly paid to
Landlord by the sublessees, or if such rentals received from such subletting
during any month are less than. Base Rent and Additional Rent to be paid during
that month by Tenant, Tenant shall pay any such deficiency to Landlord the costs
of such subletting (including, without limitation, attorneys' and accountants'
fees, costs of alterations of the Premises, interest costs and brokers' fees),
and any other amounts due Landlord under this Section 18.2. Such deficiency
shall be calculated and paid monthly. No taking possession of the Premises by
Landlord shall be construed as an election on its part to terminate this Lease
unless a written notice of such intention is given to Tenant Landlord's
subletting the Premises without termination shall not constitute a waiver of
Landlord's right to elect to terminate this Lease for such previous breach.
18.2.4 The right to have a receiver appointed for Tenant, upon application by
Landlord, to take possession of the Premises, to apply any rental collected from
the Premises and to exercise all other rights and remedies granted to Landlord
pursuant to this Section. 18.2.5 If Tenant shall default in the performance of
any of its obligations under this Lease after notice and expiration of the
applicable cure period, Landlord, at any time thereafter and 1I52810.v14



 
 

 

 [slide_027.jpg]

- 27- without additional notice, may remedy such default for Tenant's account
and at Tenant's expense, without waiving any other rights or remedies of
Landlord with respect to such defauh. Notwithstanding the foregoing, Landlord
shall have the right to cure any failure by Tenant to perform any of its
obligations under this Lease without notice to Tenant if such failure results in
an immediate threat to life or safety of any person, or impairs the Building or
its efficient operation. 18.2.6 The exercise of any remedy provided by law or
the provisions of this Lease shall not exclude any other remedies unless they
are expressly excluded by this Lease. Tenant hereby waives any right of
redemption or relief from forfeiture following termination of, or exercise of
any remedy by Landlord with respect to, this Lease. 18.3 Events of Default by
Landlord and Tenant's Remedies. The failure by Landlord to observe or perform
any of the covenants, conditions, or provisions of this Lease to be observed or
performed by Landlord, where such failure shall continue for a period of thirty
(30) days after written notice thereof by Tenant to Landlord, shall be deemed to
be a default by Landlord under this Lease; provided, however, that if the nature
of Landlord's default is such that more than thirty (30) days are reasonably
required for its cure, then Landlord shall not be deemed to be in default if
Landlord commences such cure within said thirty (30) day period and thereafter
diligently prosecutes such cure to completion. In the event of a default by
Landlord beyond applicable cure periods. Tenant shall have the right, at its
election, to: (a) sue for damages (excluding punitive. consequential, indirect,
special or speculative damages) sustained by reason of the default; or (b)
perform the obligations described in the notice in which case Landlord shall
reimburse Tenant for the reasonable cost of the performance of such obligations
within ten (10) business days after Tenant's submission of an invoice therefor.
If Tenant elects to proceed under clause (b) above, then the Landlord's default
shall be deemed to have been cured when Tenant's expense has been reimbursed in
full. In the event Tenant commences a suit for damages sustained by reason of a
Landlord default and prevails in such suit and obtains a final, non-appea1able
judgment with respect to such suit, Tenant may then set-off the amount of such
judgment against the amounts due to Landlord under this Lease. Tenant shall have
no other right to set-off. None of Landlord's covenants, undertakings or
agreements under this Lease is made or intended as personal covenants,
undertakings or agreements by Landlord, or by any of Landlord's shareholders,
directors. officers, trustees or constituent partners. All liability for damage
or breach or nonperformance by Landlord shall be collectible only out of
Landlord's interest from time to time in the Property, and no personal liability
is assumed by nor at any time may be asserted against Landlord or any of
Landlord's shareholders, directors, officers, trustees or constituent partners.
19. Insolvency or Bankruptcy. The occurrence of any of the following shall, at
Landlord's option, constitute a breach of this Lease by Tenant: (i) the
appointment of a receiver to take possession of all or substantially all of the
assets of Tenant or the Premises. (ii) an assigmnent by Tenant for the benefit
of creditors, (iii) any action taken or suffered by Tenant under any insolvency,
bankruptcy, reorganization, moratorium or other debtor relief act or statute,
whether now existing or hereafter amended or enacted, (iv) the filing of any
voluntary petition in bankruptcy by Tenant, or the filing of any involuntary
petition by Tenant's creditors, which involuntary petition remains undischarged
for a period of ninety (90) days, (v) the attachment, execution or other
judicial seizure of all or substantially all of Tenant's assets or the Premises,
if such attachment or other seizure remains undismissed or undischarged for a
period of thirty (30) days after the levy thereof, (vi) the admission of Tenant
in writing of its inability to pay its debts as they become due, (vii) the
filing by Tenant of any answer admitting or failing timely to contest a material
allegation of a petition filed against Tenant in any proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation or
dissolution of Tenant or similar relief, or (viii) if within sixty (60) days
after the commencement of any proceeding against Tenant 1 1528 lO.vl4



 
 

 

 [slide_028.jpg]

1IS2810.vI4 seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceeding shall not have been dismissed. Upon the
occurrence of any such event or at any time thereafter, Landlord may elect to
exercise any of its remedies under Section 18 above or any other remedy
available at law or in equity. Notwithstanding the provisions of Section 18.1,
there shall be no cure periods for any breach or default under this Section 19
except as expressly provided in this Section 19. 20. Fees and Expenses;
Indemnity; Payment. 20.1 Indemnity. (a) Tenant shall indemnify, defend and hold
Landlord harmless from and against any and all claims, losses, costs,
liabilities, expenses including, without limitation, penalties, fines and
reasonable attorneys' fees, and damages (collectively, "Losses") to the extent
incurred in connection with or arising from (i) any default by Tenant in the
performance of its obligations under this Lease, or the failure of any
representation made by Tenant in this Lease, (ii) any Release of Hazardous
Substances at, in, under or about the Premises or the Property caused by Tenant
or any Tenant Parties;(iii) any violation of Environmental Statutes at the
Premises caused by Tenant or any Tenant Parties; l~ (iv) any costs of complying
with ISRA due to actions of Tenant or Tenant Parties; and (v) the use or /
occupancy or manner of use or occupancy of the Premises or any injury or damage
caused by Tenant, Tenant Parties or any person occupying the Premises through
Tenant ; provided, however, in no event shall Tenant be liable for punitive,
consequential, special. incidental or indirect damages, except, however, Tenant
shall be liable for documented consequential damages in connection with a
default by Tenant of its obligations set forth in Section 26.8 (provided
Landlord bas given Tenant at least thirty [30] days' prior written notice that
Landlord is obligated to deliver possession of the Premises on a date certain)
or Section 7 (provided Landlord has given Tenant at least thirty [30] days'
prior written notice of Tenant's failure to comply with Section 7). (b) Landlord
shall indemnify, defend and hold Tenant harmless from and against any and all
Losses to the extent incurred in connection with or arising from (i) any injury
or damage caused by any negligent or willful acts of Landlord or (ii) the
presence of Hazardous Substances in, on, under or about the Premises or the
Property which are the result of a Release caused by the Landlord or its agents,
employees, representatives or contractors; provided, however, in no event shall
Landlord be liable for punitive, consequential, special, incidental or indirect
damages. (c) The terms of this Section 20.1 shall survive the expiration or
sooner termination of this Lease. 20.2 Interest on Past Due Obligations. Unless
otherwise specifically provided herein, any amount due from Tenant to Landlord,
including any late charges, under this Lease which is not paid within five (5)
days after written notice from Landlord shall bear interest from the due date
until paid at the Lease Interest Rate. 21. Access to Premises. Landlord reserves
for itself and its agents, employees and independent contractors the right to
enter the Premises upon at least one (1) business days' notice to inspect the
Premises, to supply any service to be provided by Landlord to Tenant, to
prospective purchasers, mortgagees, beneficiaries or (no earlier than twelve
(12) months prior to the expiration of this Lease) tenants, to post notices of
nonresponsibility, to determine whether Tenant is complying with its obligations
under this Lease, and to alter, improve or repair the Premises or any other
portion of the Building. Landlord's right to enter the Premises shall include
the right to grant reasonable access to the Premises to governmental or utility
employees. In the event of an emergency, Landlord shall have the - 28-



 
 

 

 [slide_029.jpg]

right to enter the Premises at any time without notice. Except to the extent
caused by Landlord's negligence or willful misconduct, Tenant waives any claim
for damages for any injury or inconvenience to or interference with Tenant's
business, any loss of occupancy or quiet enjoyment of the Premises, any right to
abatement of Rent. or any other loss occasioned by Landlord's exercise of any of
its rights under this Section 21. Any entry to the Premises or portions thereof
obtained by Landlord in accordance with this Section 21 shall not be construed
or deemed to be a forcible or unlawful entry into, or a detainer of, the
Premises, or an eviction, actual or constructive, of Tenant from the Premises or
any portion thereof. Landlord shall perform any work pursuant to this Section 21
in a manner designed to cause as little interference with Tenant's use of the
Premises as is reasonably practical; provided, however, that Landlord shall not
be obligated to perform work during other than normal business hours. To the
extent reasonably practicable, any entry shall occur during normal business
hours. 22. Notices. Except as otherwise expressly provided in this Lease, any
payment required to be made and any bills, statements, notices, demands,
requests or other communications given or required to be given under this Lease
shall be effective only if rendered or given in writing, sent by personal
delivery or registered or certified mail, return receipt requested, or by
overnight courier service, or by facsimile or electronic transmission, addressed
(a) to Tenant at Tenant's Address, (b) to Landlord at Landlord's Address, or (c)
to such other address as either Landlord or Tenant may designate as its new
address for such purpose by notice given to the other in accordance with the
provisions of this Section 22. Any such bill, statement, notice, demand, request
or other communication shall be deemed to have been rendered or given on the
date of receipt or refusal to accept delivery. 23. No Waiver. Neither this Lease
nor any term or provision of this Lease may be waived, and no breach thereof
shall be waived, except by a written instrument signed by the party against
which the enforcement of the waiver is sought. No failure by Landlord to insist
upon the strict performance of any obligation of Tenant under this Lease or to
exercise any right, power or remedy consequent upon a breach thereof no
acceptance of full or partial Base Rent or Additional Rent during the
continuance of any such breach, no course of conduct between Landlord and
Tenant, and no acceptance of the keys or to possession of the Premises before
the termination of the Term by Landlord or any employee of Landlord shall
constitute a waiver of any such breach or a waiver or modification of any term,
covenant or condition of this Lease or operate as a surrender of this Lease. No
waiver of any breach shall affect or alter this Lease, but each and every term,
covenant and condition of this Lease shall continue in full force and effect
with respect to any other then-existing or subsequent breach thereof. No payment
by Tenant or receipt by Landlord of a lesser amount than the aggregate of all
Base Rent and Additional Rent then due under this Lease shall be deemed to be
other than on account of the first items of such Base Rent and Additional Rent
then accruing or becoming due, unless Landlord elects otherwise. No endorsement
or statement on any check and no letter accompanying any check or other payment
of Base Rent or Additional Rent in any such lesser amount and no acceptance by
Landlord of any such check or other payment shall constitute an accord and
satisfaction. Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such Base Rent or Additional Rent or
to pursue any other legal remedy. 24. Estoppel Certificates. Either party, at
any time and from time to time, but not more than twice in every 12-month
period, within ten (10) days after written request from the other, shall
execute, acknowledge and deliver to the other party, addressed (at Landlord's
request) to the other party and any prospective purchaser, ground or underlying
lessor or mortgagee or beneficiary of any part of the Property, an estoppel
certificate in form and substance reasonably designated by the other party. It
is intended that any such certificate may be relied upon by the party receiving
the same and any IlS2810.v14



 
 

 

 [slide_030.jpg]

prospective purchaser, investor, ground or underlying lessor or mortgagee or
beneficiary of all or any part of the Property. 25. Tenant's Taxes. In addition
to all other sums to be paid by Tenant under this Lease, Tenant shall pay,
before delinquency, any and all taxes levied or assessed during the Term.
whether or not now customary or within the contemplation of the parties, (a)
upon, measured by or reasonably attributable to Tenant's improvements,
equipment, furniture, fixtures and other personal property located in the
Premises, (b) upon or measured by Base Rent or Additional Rent, or both, payable
under this Lease, including without limitation any gross income tax or excise
tax levied by any governmental body having jurisdiction with respect to the
receipt of such rental; (c) upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion thereof; or (d) upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises. Tenant shall reimburse Landlord upon demand for any
and all such taxes paid or payable by Landlord (other than state and federal
personal or corporate income taxes measured by the net income of Landlord from
all sources). 26. Miscellaneous. 26.1 Annual Financial Statement. Within ten
(10) days following the request of Landlord, but not more than once in every
12-month period unless (a) Tenant is in default hereunder, or (b) such request
is in connection with a potential sale or financing of the Building, at any time
during the Term that Tenant is not a "publicly traded company" (i.e., ownership
interests are listed on a public securities exchange), then Tenant shall furnish
to Landlord a financial statement, in form and substance reasonably satisfactory
to Landlord, showing the complete results of such entity's operations for its
immediately preceding fiscal year, certified as true and correct by a certified
public accountant and prepared after audit in accordance with generally accepted
accounting principles applied on a consistent basis from year to year. 262
Intentionally omitted. 26.3 References. All personal pronouns used in this
Lease, whether used in the masculine, feminine or neuter gender, shall include
all other genders; the singular shall include the plural, and vice versa. The
use herein of the word "including" or "include" when following any general
statement, term or matter shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as "without limitation", or "but not limited to." or words of similar import) is
used with reference thereto. All references to "mortgage" and "mortgagee" shall
include deeds of trust and beneficiaries under deeds of trust, respectively. All
Exhibits referenced and attached to this Lease are incorporated in this Lease by
this reference. The captions preceding the Sections and Sections of this Lease
have been inserted solely as a matter of convenience, and such captions in no
way define or limit the scope or intent of any provision of this Lease. 26.4
Successors and Assigns. The terms, covenants and conditions contained in this
Lease shall bind and inure to the benefit of Landlord and Tenant and, except as
otherwise provided herein, their respective personal representatives and
successors and assigns; provided, however, that upon the sale, assignment or
transfer by Landlord (or by any subsequent Landlord) of its interest in the
Building as owner or lessee, including, without limitation, any transfer upon or
in lieu of foreclosure or by operation of law, Landlord (or subsequent Landlord)
shall be relieved from all subsequent obligations or liabilities under this
Lease, and all obligations subsequent to such sale, assignment or transfer (but
not - 30- 1152RlO.v14



 
 

 

 [slide_031.jpg]

any obligations or liabilities that have accrued prior to the date of such sale,
assignment or transfer unless assumed by the transferee) shall be binding upon
the grantee, assignee or other transferee of such interest. Any such grantee,
assignee or transferee, by accepting such interest, shall be deemed to have
assumed such subsequent obligations and liabilities. 26.5 Severability. If any
provision of this Lease or the application thereof to any person or circumstance
shall, to any extent, be invalid or unenforceable, the remainder of this Lease,
or the application of such provision to persons or circumstances other than
those as to which it is invalid or unenforceable, shall not be affected thereby,
and each provision of this Lease shall remain in effect and shall be enforceabJe
to the full extent permitted by law. 26.6 Construction. This Lease shall be
governed by and construed in accordance with the laws of the State in which the
Building is located, without regard for such State's choice of law requirements.
26.7 Integration. The terms of this Lease (including, without limitation, the
Exhibits to this Lease) are intended by the parties as a final expression of
their agreement with respect to such terms as are included in this Lease and may
not be contradicted by evidence of any prior or contemporaneous agreement,
arrangement, understanding or negotiation (whether oral or written). The parties
further intend that this Lease constitutes the complete and exclusive statement
of its terms, and no extrinsic evidence whatsoever may be introduced in any
judicial proceeding involving this Lease. Neither Landlord nor Landlord's agents
have made any representations or warranties with respect to the Premises, the
Building, the Property or this Lease except as expressly set forth herein. The
language in all parts of this Lease shall in all cases be construed as a whole
and in accordance with its fair meaning and not construed for or against any
party by reason of such party having drafted such language. 26.8 Surrender. Upon
the expiration or sooner termination of the Term, Tenant will quietly and
peacefully surrender to Landlord the Premises in the condition in which they are
required to be kept as provided in this Lease, ordinary wear and tear excepted.
Tenant's obligations under this Section shall survive the expiration or earlier
termination of this Lease. 26.9 Quiet Enjoyment. Upon Tenant paying the Base
Rent and Additional Rent and performing all of Tenant's obligations under this
Lease, Tenant may peacefully and quietly enjoy the Premises during the Term as
against all persons or entities claiming by or through Landlord; subject,
however, to the provisions of this Lease and to any mortgages or deeds of trust
or ground or underlying leases referred to in Section 11. 26.10 Holding Over. If
Tenant shall hold over after the expiration of the Term or the earlier
termination of this Lease, Tenant shall pay monthly Base Rent equal to one
hundred and fifty percent (150%) of the Base Rent for the first month after the
expiration of the Term, and two hundred percent (200%) of the Base Rent for each
month thereafter, payable during the final full month of the applicable year
(exclusive of abatements, if any) in which such expiration or termination
occurs, together with an amount reasonably estimated by Landlord for the monthly
Additional Rent payable under this Lease, and shall otherwise be on the terms
and conditions herein specified so far as applicable (but expressly excluding
all renewal or extension rights). No holding over by Tenant after the Term shall
operate to extend the Term. Any holding over with Landlord's written consent
shall be construed as a tenancy at sufferance or from month to month, at
Landlord's option. Any holding over without Landlord's written consent shall
entitle Landlord to reenter the Premises as provided in Section 18, and to
enforce all other rights and remedies provided by law or this Lease. - 31 -
IIS2810.v14



 
 

 

 [slide_032.jpg]

- 32- 26.11 Time of Essence. Time is of the essence of each and every provision
of this Lease. 26.12 Broker's Commissions. Each party represents and warrants to
the other that it has not entered into any agreement or incurred or created any
obligation which might require the other party to pay any broker's commission,
finder's fee or other commission or fee relating to the leasing of the Premises,
other than the Brokers referenced in Section 1.3 above, which commissions shall
be paid by the Landlord. Each party shall indemnify, defend and hold harmless
the other and the other's constituent partners and their respective officers,
directors, shareholders, agents and employees from and against all Losses
resulting from any such commissions or fees made by anyone claiming by or
through the indemnifying party. 26.13 No Merger. The voluntary or other
surrender or termination of this Lease by Tenant, or a mutual cancellation
hereof shall not work a merger, but, at Landlord's sole option, shall either
terminate all existing subleases or subtenancies or shall operate as an
assignment to Landlord of all such subleases or subtenancies. 26.14 Survival.
All of Tenant's and Landlord's covenants and obligations contained in this Lease
which by their nature might not be fully performed or capable of performance
before the expiration or earlier termination of this Lease shall survive such
expiration or earlier termination. No provision of this Lease providing for
termination in certain events shall be construed as a limitation or restriction
of Landlord's or Tenant's rights and remedies at law or in equity available upon
a breach by the other party of this Lease. [The next page is page
S-32]11S2810.v14



 
 

 

 [slide_033.jpg]

11S2810.v1426.15 Amendments. No amendments or modifications of this Lease or any
agreements in connection therewith shan be valid unless in writing duly executed
by both Landlord and Tenant No amendment to this Lease shall be binding on any
mortgagee or beneficiary of Landlord (or purchaser at any foreclosure salc)
unless such mortgagee or beneficiary shall have consented in writing to such
amendment. [26.16 Intentionally Omitted] 26.17 Confidential Information. Tenant
agrees to maintain in strict confidence (and to cause any broker representing
Tenant to maintain in strict confidence) all of the terms of this Lease
(including, without limitation, the economic terms contained herein) and any or
all other materials, data and information delivered to, or received by, any or
all of Tenant and Tenant's agents, representatives) employees, attorneys. and
consultants either prior to or after the date hereof in connection with the
negotiation and execution of this Lease. The provisions of this Section 26.16
shall survive the expiration or termination of this Lease. 26.18 WAIVER OF JURY
TRIAL, LANDLORD AND TENANT KNOWlNGLYY, INTENTIONALLY AND VOLUNTARILY WAIVE TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY AGAINST THE OTHER IN
ANY MATTER ARISING OUT OF THIS LEASE. THE RELATIONSHIP OF LANDLORD AND TENANT.
TENANTS USE OR OCCUPANCY OF THE PREMISES OR ANY CLAIM OF INJURY OR
DAMAGE[Signature Page to Follow]



 
 

 

 [slide_034.jpg]

27. OFAC. Each party represents and warrants that neither it nor any of its
officers or directors is, and that, to the actual knowledge of the signatory to
this Lease, none of its employees, representatives, or agents is a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control ("OFAC") of the
Department of the Treasury (including those named on OFAC's Specially Designated
and Blocked Persons List) or under any statute, executive order (Including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit. Threaten to Commit, or Support Terrorism),
or other govemmental regulation and that it will not transfer the Lease to, or
knowingly contract with or otherwise engage in any dealings or transactions or
be otherwise associated wfth such persons or entities. Each party represents and
warrants that it is currently in compliance with, and shall at all times during
the Term of the Lease remain in compliance with, the regulations of OFAC and any
other govemmental requirement relating thereto 28. DELIVERY FOR EXAMINATION.
DELIVERY OF THE LEASE TO TENANT SHALL NOT BIND LANDLORD IN ANY MANNER AND NO
LEASE OR OBLIGATJONS OF LANDLORD SHALL ARISE UNTIL THIS INSTRUMENT IS SlGNED BY
BOTH LANDLORD AND TENANT AND DELIVERY IS MADE TO EACH IN WITNESS WHEREOF,
landlord and Tenant have each caused their duly authorized representatives to
execute this lease on their behalf as of the date first above written.VALVE LINE
DISTRIBtITION CENTER INC By. /s/ Howard A. Brecher - S-33 -



 
 

 

 [slide_035.jpg]

EXHIBIT A SITE PLAN- A-I -



 
 

 

 [slide_036.jpg]

-B-1-EXHIBIT B Intentionally Omitted 1IS2810.v14



 
 

 

 [slide_037.jpg]

 

EXHIBIT C Intentionally Omitted -C-l- 1 1 S281O.v 14

 
 

 

 [slide_038.jpg]

EXHIBIT D LEASE COMMENCEMENT CERTIFICATE DATE Tenant Name Address Re: Agreement
of lease (the "Lease") dated _________ 20__, [as amended on ________________,
for premises located at _____________ by and between ____________ ("Landlord")
and _________ (‘Tenant’). Capitalized terms used herein but not defined shall be
given the meanings assigned to them in the Lease. Condition of Premites. Tenant
has accepted possession of the Premises pursuant to the Lease. Any improvements
required by the terms of the Lease to be made by Landlord have been completed to
the full and complete satisfaction of Tenant in all respects except for the
punch list items described on Exlnbit A hereto (the "Punch List Items"), and
except for such Punch list Items, Landlord has fulfilled all of its duties under
the Lease with respect to such initial tenant improvements. Furthermore, Tenant
acknowledges that the Premises are suitable for the Permitted Use. Commencement
Date: _ Expiration Date: [Base Rent due and owing tor the month of
________________ 20___ will be pro-rated for the period _________ 20___
through__________________ 20___ totaling $ ______________ .] For the month Of
_________ 20___ and thereafter, Base Rent due and owing will be
$_______________________ per month. Notwithstanding the foregoing, Rent is due
and payable on the first (1st) of each month for the remainder of the Term or
late fees will apply per the terms of the Lease. Ratification. Tenant hereby
ratifies and confirms its obligations under the Lease. Binding Effect; Governing
Law. Except as modified hereby. the Lease shall remain in full effect and this
letter shall be binding upon Landlord and Tenant and their respective successors
and assigns. If any inconsistency exists or arises between the terms of this
letter and the terms of the Lease, the terms of this letter shall prevail. This
letter shall be governed by the laws of the state in which the Premises are
located. If you disagree with any of the information set forth above. please
advise our office in writing within five (5) days of receipt of this letter;
otherwise the information will be as set forth above.
Sincerely.llS2810.v1411S28JO.v14By: Name: Title:



 
 

 

 [slide_039.jpg]

-D-2-



 
 

 

 [slide_040.jpg]

EXHIBIT A TO LEASE COMMENCEMENT CERTIFICATE Punch List Items



 
 

 

 [slide_041.jpg]

EXHIBIT E RULES AND REGULATIONS 1. The sidewalks, entrances, passages, courts,
vestibules, stairways, corridors or halls shall not be obstructed or used for
any purpose other than ingress and egress. The halls, passages, entrances,
stairways, balconies and roof are not for the use of the general public, and
Landlord shall in all cases retain the right to control or prevent access
thereto by all persons whose presence in the judgment of Landlord shall be
prejudicial to the safety, character, reputation or interests of Landlord and
its tenants, provided that nothing herein contained shall be construed to
prevent such access by persons whom the tenant normally deals in the ordinary
course of its business unless such persons are engaged in illegal activities. No
tenant and no employees of any tenant shall go upon the roof of the building
without the written consent of Landlord. 2. No awnings or other projections
shall be attached to the outside walls or surfaces of the Building. Skylights,
windows, and doors shall not be covered or obstructed by Tenant, and Tenant
shall not install any window covering which would affect the exterior appearance
of the Building, except as approved in writing by Landlord. Bottles, parcels, or
other articles shall not be placed on the windowsills. Tenant shall not remove,
without Landlord's prior written consent, any shades, blinds or curtains in the
Premises. 3. No sign, picture, plaque, advertisement, notice or other material
shall be exhibited, painted, inscribed or affixed by any Tenant on any part of,
or so as to be seen from the outside of the premises or building without the
prior written consent of Landlord. Tenant shall conform to the building sign
specifications at Tenant's sole cost. In the event of the violation of the
foregoing by any tenant, Landlord may remove the same without any liability. and
may charge the expense incurred in such removal to the tenant violating this
rule. Tenant must, upon termination of this tenancy, remove such signage and
repair any damage. 4. The toilet and wash basins and other plumbing fixtures
shall not be used for any purpose other than those for which they were
constructed, and no sweepings, rubbish, rags, or other substances shall be
thrown therein. All damage resulting from any misuse of the fixtures shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licenses, shall have caused the same. 5. No tenant or its officers, agents,
employees or invitees shall mark, paint, drill into, or in any way deface any
part of the Premises or the Building. No boring, cutting or stringing of wires
or laying of linoleum or other similar floor coverings shall be permitted except
with the prior written consent of Landlord and as Landlord may direct. 6. The
Premises shall not be used for gambling, lodging. or sleeping or for any immoral
or illegal purposes. IlS2810.v14



 
 

 

 [slide_042.jpg]

7. No tenant or its officers, agents, employees or invitees shall make, or
permit to be made any unseemly or disturbing noises, odors, sounds or vibrations
or disturb or interfere with occupants of this or neighboring buildings or
premises or those having business with them whether by the use of any musical
instrument, radio, unusual noise, or in any other way. 8. Tenant shall not
maintain armed security in or about the Premises nor possess any weapons,
explosives, combustibles or other hazardous devices in or about the Building
and/or Premises. 9. No Tenant or its officers, agents, employees or invitees
shall at any time use, bring or keep upon the Premises any inflammable,
combustible, explosive foul or noxious fluid, chemical or substance, or do or
permit anything to be done in the leased Premises, or bring or keep anything
therein, which shall in any way increase the rate of fire insurance on the
Building, or on the property kept therein, or obstruct or interfere with the
rights of other tenants, or conflict with the regulations of the Fire Department
or the fire laws, or with any insurance policy upon the Building, or any part
thereof, or with any rules and ordinances established by the Board of Hea1th or
other governmental authority. 10. Tenant shall have the right, at Tenant's sale
risk and responsibility. to use only Tenant's share of the parking spaces at the
Property as reasonably determined by Landlord. Tenant shall comply with all
parking regulations promulgated by Landlord from time to time for the orderly
use of the vehicles parking areas, including without limitation the
following:Parking shall be limited to automobiles, passenger or equivalent vans,
motorcycles, and light four wheel pickup trucks and (in designated areas)
bicycles. No vehicles shall be left in the parking lot overnight without the
Landlord's prior written approval. Parked vehicles shall not be used for vending
or any other business or other activity while parked in the parking areas.
Vehicles shall be parked only in striped parking spaces, except for loading and
unloading, which shall occur solely in zones marked for such purpose, and be so
conducted as to not unreasonably interfere with traffic flow within the Property
or with loading and unloading areas of other tenants. All vehicles entering or
parking in the parking areas shall do so at owner's sole risk and Landlord
assumes no responsibility for any damage, vandalism or theft. Any vehicle which
violates the parking regulations may be cited, and towed at the expense of the
owner. Notwithstanding the foregoing to the contrary, Landlord acknowledges and
agrees that Tenant is in possession of a box truck approximately 24 feet in
length (the "Box Truck"). The Box Truck shall be pennitted to be parked in the
truck court against the Premises or at Tenant's dock positions. Except as
otherwise expressly set forth herein, the Box Truck shall be subject to the
terms and conditions contained herein. 11. Tenant shall use designated trash
receptacle(s) only in proximity to the Building and Premises, and shall not
discard bulk trash, pallets, furniture, etc. in any of the Building's E-2
1lS28JO.v14



 
 

 

 [slide_043.jpg]

trash receptacles. If at any time during the term of this Lease, (in Landlord's
sole and absolute discretion), Tenant over utilizes or exceeds a normal volume
of trash and debris, then Tenant at its sole cost and expense shall arrange for
a separate trash receptacle to be placed within the Premises. If at Tenant's
request, Landlord consents to Tenant having a dumpster at the Property, Tenant
shall locate the dumpster in the area designated by Landlord and shall locate
the dumpster in the area designated by Landlord and shall keep and maintain the
dumpster clean and painted with lids and doors in good working order, 12. No
additional locks or bolts of any kind shall be placed upon any of the doors or
windows by any tenant, nor shall any changes be made in existing locks or the
mechanism thereof; provided however, subject to Section 9.3 of the Lease. Tenant
shall be permitted to place locks upon the perimeter doors the Premises. Each
tenant must, upon the termination of this tenancy, restore to Landlord all keys
of offices and toilet rooms, either furnished to, or otherwise procured by, such
tenant and in the event of the loss of any keys so furnished, such tenant shall
pay to Landlord the cost of replacing the same or of changing the lock or locks
opened by such lost key if Landlord shall deem it necessary to make such change.
13. Tenant and its employees, agents, subtenants, contractors and invitees shall
comply with all applicable ''no smoking" ordinances and, irrespective of such
ordinances, shall not smoke or permit smoking of cigarettes, cigars or pipes
outside of Tenant's Premises in any portions of the Building except areas
specifically designated as smoking areas by Landlord. 14. Landlord shall have
the right to prohibit any advertising by any tenant which, in Landlord's
opinion, tends to impair the reputation of the Building or its desirability, 15.
Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building. 16. Landlord reserves the right to
make such other and further reasonable rules and regulations in its judgment may
from time to time be needed for the safety, care, and cleanliness of the
Premises, and for the preservation of good order therein, and any such other or
further rules and regulations shall be binding upon the parties hereto with the
same force and effect as if they had been inserted herein at the time of the
execution hereof. 17. Tenant will secure Landlord's written approval before any
business related items are stored outside the Tenant's premises. Outside
overnight storage of business related vehicles must have prior written approval
by Landlord. E-3



 
 

 

 [slide_044.jpg]

1152810.v1418. Subject to the terms and conditions of Section 9.3 of the Lease,
Tenant shall be permitted to install reasonable alarm systems or devices in the
Premises. umlO.v14



 
 

 

 [slide_045.jpg]

EXHIBIT F ISRA LETTER (TO BE PUT ON LETTERHEAD OF TENANT] [INSERT CURRENT DATE]
[LANDLORD NAME] [LANDLORD ADDRESS] Re: [Identify Lease by Tit/e, Date and
Parties and Identify Relevant Property Address] To Whom It May Concern: In
connection with the pending expiration of the above-referenced lease (the
"Lease"), the undersigned, in its capacity as "Tenant" under the Lease, hereby
confirms and agrees as follows with [LANDLORD NAMEJ, in its capacity as
"Landlord" under the Lease: 1. Landlord has advised Tenant that, effective as of
April 30, 2008, the State of New Jersey's Department of Environmental Protection
("DEP’) has discontinued the issuance of applicability determinations pursuant
to the Industrial Site Recovery Act ("ISRA") as documented by the attached press
release by the DEP. 2. During the term of the Lease, Tenant operated under NAICS
number_______________, and Tenant confirms that its operations were not an
Industrial Establishment under ISRA for the operations described below: [INSERT
DESCRIPTION OF TENANT OPERATIONS] 3. In light of the DEP's refusal to process
any further applications for applicability determinations (more commonly known
as LNAs), Tenant hereby certifies to Landlord that none of the business
activities and operations conducted by Tenant, at any time or from time to time
during the term of its Lease, have triggered ISRA' s applicability. 4. Tenant
understands that Landlord win rely upon this letter, and that any successors to
Landlord may also rely upon this letter. 5. Tenant hereby agrees to indemnify
and to hold harmless Landlord and Landlord's successors from, of, and against
any and all expenses that Landlord may occur if tenant's ISRA non-applicability
certification is determined to be incorrect or otherwise inaccurate, including,
but not limited to any and all reasonable expenses that Landlord incurs, any and
all fines or penalties assessed upon them under ISRA, and any and all reasonable
legal fees and costs and environmental consulting and expert fees and costs
incurred by Landlord in connection with any of the foregoing. 6. The individual
executing this letter on behalf of Tenant is fully authorized to do so, without
the need to procure to consent, approval or authorization of any other person or
party. All actions necessary to authorize the execution and delivery of this
letter, on behalf of Tenant, have been duly taken. Very truly yours, [Tenant
Name] F-l IlS2810.vI4



 
 

 

 [slide_046.jpg]

F-2Very truly yours, By. Its: 1lS2810.v14



 
 

 

 [slide_047.jpg]

EXHIBIT G LANDLORD’S WORK 1. Provide additional 400 amps of power to the space
to include the following: a. One (1) 400 amp breaker in main switchboard b. One
(1) new 400 amp 277/480v 3 phase panel board c. One (1) 75KVA transformer d. One
(1) new 200 amp 120/208 v 3 phase panel board 2. Demolish existing metal ramp
and provide one new precast drive in ramp w/ rails 3. Re-carpet main office area
utilizing Landlord and building standard carpet selections. 4. Replace two (2)
broken blinds in front window of the Premises. 5. Deliver bathrooms, heating,
plumbing, electric and HV AC systems services the Premises in good working
order. 6. Reinforcement of the roof structure, internally below roof deck only,
to the extent necessary to accommodate the air conditioning units of Tenant to
be installed on the roof as part of Tenant's work. G-I llS2810.v14



 
 

 

 [slide_048.jpg]

EXHIBIT H [RACKING PLANS AND SPECS, WAREHOUSE HVAC, PHONE AND DATA CABLING]
[SUBJECT TO LL'S REVIEW AND APPROVAL] H·l 11S2810.v14



 
 

 

 [slide_049.jpg]

EXHIBIT I [SIGNAGE] [SUBJECT TO LL'S REVIEW AND APPROVAL] 1-1 11S2810.v14



 

 

